 



Exhibit 10.57
CREDIT AGREEMENT
dated as of
November 30, 2007
among
SMITH & WESSON HOLDING CORPORATION,
SMITH & WESSON CORP.,
and
THOMPSON/CENTER ARMS COMPANY, INC.,
as Borrowers
and
The Lenders Party Hereto,
and
TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     33  
SECTION 1.03.
  Terms Generally     33  
SECTION 1.04.
  Accounting Terms; GAAP     34  
SECTION 1.05.
  Currency Equivalents     34  
 
            ARTICLE II THE CREDITS     34  
 
           
SECTION 2.01.
  Term Loan     34  
SECTION 2.02.
  Repayment of Term Loan     34  
SECTION 2.03.
  Real Estate Loan     35  
SECTION 2.04.
  Repayment of Real Estate Loan     35  
SECTION 2.05.
  Revolving Loans     35  
SECTION 2.06.
  Repayments of Revolving Loans     35  
SECTION 2.07.
  Acquisition Loans     36  
SECTION 2.08.
  Repayment of Acquisition Loans     36  
SECTION 2.09
  Letters of Credit     36  
SECTION 2.10
  Appointment of Borrowers’ Representative     43  
SECTION 2.11.
  Procedure for Borrowing     43  
SECTION 2.12.
  Funding of Loans     44  
SECTION 2.13
  Interest Elections     44  
SECTION 2.14.
  Interest     45  
SECTION 2.15.
  Alternate Rate of Interest     46  
SECTION 2.16.
  Termination and Reduction of Commitments     46  
SECTION 2.17.
  Prepayment of Loans     48  
SECTION 2.18.
  Fees and Other Charges     50  
SECTION 2.19.
  Intentionally Deleted     51  
SECTION 2.20.
  Payments Generally; Administrative Agent’s Clawback     51  
SECTION 2.21.
  Sharing Payments by Lenders     54  

i



--------------------------------------------------------------------------------



 



             
 
            ARTICLE III ILLEGALITY, INCREASED COSTS, YIELD MAINTENANCE AND TAXES
  55    
 
           
SECTION 3.01.
  Illegality     55  
SECTION 3.02.
  Increased Costs     55  
SECTION 3.03.
  Break Funding, Prepayment and Yield Maintenance Fees     56  
SECTION 3.04.
  Mitigation Obligations; Replacement of Lenders     58  
SECTION 3.05.
  Taxes     58  
 
            ARTICLE IV CONDITIONS     61  
 
           
SECTION 4.01.
  Restatement Effective Date     61  
SECTION 4.02.
  Each Credit Event     65  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     66  
 
           
SECTION 5.01.
  Existence, Qualification and Power; Compliance with Laws     66  
SECTION 5.02.
  Authorization; No Contravention     66  
SECTION 5.03.
  Governmental Authorization; Other Consents     66  
SECTION 5.03.
  Binding Effect     67  
SECTION 5.05.
  Financial Condition; No Material Adverse Change     67  
SECTION 5.06.
  Properties     67  
SECTION 5.07.
  Litigation and Environmental Matters     68  
SECTION 5.08.
  Compliance with Laws and Agreements     68  
SECTION 5.09.
  Investment Company Status     68  
SECTION 5.10.
  Taxes     68  
SECTION 5.11.
  ERISA     69  
SECTION 5.12.
  Margin Regulations     69  
SECTION 5.13.
  Disclosure     69  
SECTION 5.14.
  Material Agreements     70  
SECTION 5.15.
  Solvency     70  
SECTION 5.16.
  Insurance     70  
SECTION 5.17.
  Capitalization and Subsidiaries     70  
SECTION 5.18.
  Security Interest in Collateral     71  
SECTION 5.19.
  Employment Matters     72  

ii



--------------------------------------------------------------------------------



 



             
SECTION 5.20.
  Affiliate Transactions     72  
SECTION 5.21.
  OFAC; PATRIOT Act     72  
SECTION 5.22.
  Intellectual Property Matters     73  
SECTION 5.23.
  Use of Proceeds     73  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     73  
 
           
SECTION 6.01.
  Financial Statements; Borrowing Base and Other Information     73  
SECTION 6.02.
  Notices of Material Events     76  
SECTION 6.03.
  Existence; Conduct of Business     77  
SECTION 6.04.
  Payment of Obligations     77  
SECTION 6.05.
  Maintenance of Properties     78  
SECTION 6.06
  Books and Records; Inspection Rights     78  
SECTION 6.07.
  Compliance with Laws     78  
SECTION 6.08.
  Use of Proceeds and Letters of Credit     78  
SECTION 6.09.
  Insurance     78  
SECTION 6.10.
  Casualty and Condemnation     79  
SECTION 6.11.
  Appraisals     79  
SECTION 6.12.
  Depository Banks     79  
SECTION 6.13.
  Additional Collateral; Further Assurances     79     ARTICLE VII NEGATIVE
COVENANTS     81  
 
           
SECTION 7.01
  Indebtedness     81  
SECTION 7.02.
  Liens     82  
SECTION 7.03.
  Fundamental Changes     83  
SECTION 7.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     83  
SECTION 7.05.
  Asset Sales     85  
SECTION 7.06.
  Sale and Leaseback Transactions     85  
SECTION 7.07.
  Swap Agreements     86  
SECTION 7.08.
  Restricted Payments; Certain Payments of Indebtedness     86  
SECTION 7.09.
  Transactions with Affiliates     87  
SECTION 7.10.
  Restrictive Agreements     87  
SECTION 7.11.
  Amendment of Organizational Documents     87  
SECTION 7.12.
  Financial Covenants     87  

iii



--------------------------------------------------------------------------------



 



             
 
            ARTICLE VIII EVENTS OF DEFAULT     88  
 
           
SECTION 8.01.
  Events of Default     88  
SECTION 8.02.
  Remedies Upon Event of Default     90  
SECTION 8.03.
  Application of Funds     91  
 
            ARTICLE IX ADMINISTRATIVE AGENT     92  
 
           
SECTION 9.01.
  Appointment and Authority     92  
SECTION 9.02.
  Rights as a Lender     93  
SECTION 9.03.
  Exculpatory Provisions     93  
SECTION 9.04.
  Reliance by Administrative Agent     94  
SECTION 9.05.
  Delegation of Duties     94  
SECTION 9.06.
  Resignation of Administrative Agent     95  
SECTION 9.07.
  Non-Reliance on Administrative Agent and Other Lenders     95  
SECTION 9.08.
  No Other Duties     96  
SECTION 9.09.
  Administrative Agent May File Proofs of Claim     96  
SECTION 9.10.
  Collateral and Guaranty Matters     97  
 
            ARTICLE X MISCELLANEOUS     97  
 
           
SECTION 10.01.
  Amendments, Etc.     97  
SECTION 10.02.
  Effectiveness; Electronic Communication     99  
SECTION 10.03.
  No Waiver; Cumulative Remedies     102  
SECTION 10.04.
  Expenses; Indemnity; Damage Waiver     102  
SECTION 10.05.
  Payments Set Aside     104  
SECTION 10.06.
  Successors and Assigns     104  
SECTION 10.07.
  Treatment of Certain Information; Confidentiality     108  
SECTION 10.08.
  Right of Setoff     109  
SECTION 10.09.
  Interest Rate Limitation     109  
SECTION 10.10.
  Counterparts; Integration; Effectiveness     110  
SECTION 10.11.
  Survival of Representations and Warranties     110  
SECTION 10.12.
  Severability     110  
SECTION 10.13.
  Replacement of Lenders     110  
SECTION 10.14.
  Governing Law, Jurisdiction, Etc.     111  

iv



--------------------------------------------------------------------------------



 



             
SECTION 10.15.
  Waiver of Jury Trial     112  
SECTION 10.16.
  USA PATRIOT Act Notice     112  
SECTION 10.17.
  Judgment Currency.     112  
SECTION 10.18.
  No Advisory or Fiduciary Responsibility     113    
EXHIBIT A
  ACQUISITION CERTIFICATE        
EXHIBIT B
  ACQUISITION LINE NOTE        
EXHIBIT C
  ASSIGNMENT AND ASSUMPTION AGREEMENT        
EXHIBIT D
  BORROWING BASE CERTIFICATE        
EXHIBIT E
  BORROWING REQUEST        
EXHIBIT F
  COMPLIANCE CERTIFICATE        
EXHIBIT G
  CONVERSION/CONTINUATION NOTICE        
EXHIBIT H-1
  HOLDINGS/S&W CORP. GUARANTY        
EXHIBIT H-2
  HOLDINGS/TCAC GUARANTY        
EXHIBIT I
  OPERATING COMPANIES GUARANTY        
EXHIBIT J
  REAL ESTATE TERM NOTE        
EXHIBIT K
  REVOLVING LINE NOTE        
EXHIBIT L
  SUBSIDIARY GUARANTY        
EXHIBIT M
  TERM NOTE        
EXHIBIT N
  JOINDER AGREEMENT        

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of November 30, 2007 (as it may be amended,
restated or modified from time to time, this “Agreement”), by and among SMITH &
WESSON HOLDING CORPORATION, a Nevada corporation (“Holdings”), SMITH & WESSON
CORP., a Delaware corporation (the “S&W Corp.”), THOMPSON/CENTER ARMS COMPANY,
INC., a New Hampshire corporation (“TCAC”) (Holdings, S&W Corp. and TCAC are,
individually, “Borrower” and, collectively, “Borrowers”), TORONTO DOMINION
(TEXAS) LLC, a Delaware limited liability company, in its capacity as agent for
itself and the other Lenders (in said capacity, the “Administrative Agent”), and
each lender from time to time party hereto (collectively, the “Lenders”, and
individually, a “Lender”).
     The parties hereto hereby agree as follows:
     A. S&W Corp., as borrower, and Holdings, as guarantor, entered into an
Amended and Restated Loan and Security Agreement dated as of November 8, 2006
(the “Existing Credit Agreement”) with TD Banknorth, N.A., as lender (“TD
Banknorth”); and
     B. Pursuant to the Existing Credit Agreement, TD Banknorth made loans and
other financial accommodations to S&W Corp., including a Real Estate Loan, a
Term Loan, a Revolving Loan and an Acquisition Loan (each as defined in the
Existing Credit Agreement), and issued certain Letters of Credit (as defined in
the Existing Credit Agreement) (collectively, the “Existing Obligations”); and
     C. The Borrowers have requested the Lenders to refinance the Existing
Obligations and to make certain additional loans and other financial
accommodations to the Borrowers as more particularly described herein; and
     D. The Lenders have agreed to refinance the Existing Obligations and to
make certain additional loans and financial accommodations to the Borrowers as
more particularly described herein and upon the terms and conditions set forth
herein.
     In consideration of the mutual covenants herein contained, the parties
hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Account” means all now owned or hereafter acquired or arising accounts, as
defined in the UCC, including any rights to payment for the sale or lease of
goods or rendition of services, whether or not they have been earned by
performance.
     “Accountants” means BDO Seidman, LLP or other independent certified public
accountants of nationally-recognized standing.
     “Account Debtor” means any Person obligated on an Account.

 



--------------------------------------------------------------------------------



 



     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
     “Acquisition Availability” means, at any time, an amount equal to (a) the
Acquisition Loan Commitment, minus (b) the unpaid principal balance of the
Acquisition Loans.
     “Acquisition Borrowing(s)” means Acquisition Loans made on the same date
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.
     “Acquisition Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit A or another form which is acceptable to the
Administrative Agent in its Permitted Discretion, that is to be delivered
pursuant to Section 2.07(b)(i).
     “Acquisition Line Notes” means those certain Acquisition Line of Credit
Notes of even date herewith made by Holdings to the order of the Lenders in
their respective Applicable Acquisition Loan Percentage in the aggregate
principal amount of $70,000,000, substantially in the form of Exhibit B, as the
same may be amended, restated, extended, replaced or otherwise modified from
time to time.
     “Acquisition Loan” means a Loan made pursuant to Section 2.07 and evidenced
by the Acquisition Line Notes.
     “Acquisition Loan Availability Period” means the period from the Effective
Date to, but not including, the earlier of November 30, 2009 and the date of
termination of the Acquisition Loan Commitment.
     “Acquisition Loan Commitment” means the commitment of the Lenders to make
Acquisition Loans hereunder, as such commitment may be reduced from time to time
pursuant to Section 2.16. The initial amount of the Lenders’ Acquisition Loan
Commitment is $70,000,000. Each Lender’s Acquisition Loan Commitment is set
forth on Schedule 2.01 or in the Assignment Assumption to which such Lender
becomes a party hereto, as applicable as such amount may be adjusted from time
to time in accordance with this Agreement.
     “Acquisition Loan Maturity Date” means November 30, 2014.
     “Administrative Questionnaire” means the administrative questionnaire in a
form supplied by the Administrative Agent.

-2-



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternative Currency” means each of Euro, Yen and each other currency
(other than Dollars) that is approved by the Administrative Agent and the LC
Issuer.
     “Applicable Acquisition Loan Percentage” means the initial Applicable
Percentage of each Lender in respect of each Acquisition Loan as set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such percentage may be adjusted from time to time in accordance with the
terms hereof.
     “Applicable Margin” means
          (a) (i) during the period commencing on the date hereof and ending on
the date of delivery of the Compliance Certificate for the fiscal quarter ending
January 31, 2008, the Applicable Margin for all Loans and unused line fees shall
be set at Level 2 on the grid below, and (ii) at all times during each Interest
Period thereafter the Applicable Margin as of any date of determination shall be
determined based upon the Consolidated Leverage Ratio as of the Determination
Date immediately preceding such date as indicated in the following table:

                                                                               
      Applicable Margin   Applicable Margin             Applicable Margin  
Applicable Margin           for Acquisition   for Acquisition             for
Revolving Loan   for Revolving Loan           Loan (per annum   Loan (per annum
        Consolidated   (per annum rates)   (per annum rates)           rate) for
Base Rate   rate) for LIBOR   Unused Acquisition     Leverage Ratio   for Base
Rate Loans   for LIBOR Loans   Unused Revolver Fee   Loans   Loans   Loan Fee
Level 1
  Greater than 3.00:1.00     0.50 %     2.50 %     0.75 %     1.00 %     3.00 %
    0.75 %
Level 2
  Greater than or equal to 2.50:1.00 but less than 3.00:1.00     0.00 %     2.00
%     0.50 %     0.50 %     2.50 %     0.50 %
Level 3
  Greater than or equal to 2.00:1.00 but less than 2.50:1.00     0.00 %     1.75
%     0.50 %     0.25 %     2.25 %     0.50 %
Level 4
  Greater than or equal to 1.50:1.00 but less than 2.00:1.00     0.00 %     1.50
%     0.25 %     0.00 %     2.00 %     0.25 %
Level 5
  Less than 1.50:1.00     0.00 %     1.25 %     0.25 %     0.00 %     1.75 %    
0.25 %

-3-



--------------------------------------------------------------------------------



 



If any Compliance Certificate has not been delivered to the Administrative Agent
within the time periods specified in Section 6.01(c), then until the
Determination Date, the highest rate set forth above shall apply.
     “Applicable Percentage” means the initial Applicable Percentage of each
Lender in respect of each Loan as set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such percentage may be adjusted from
time to time in accordance with the terms hereof.
     “Applicable Revolving Loan Percentage” means the initial Applicable
Percentage of each Lender in respect of each Revolving Loan as set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such percentage may be adjusted from time to time in accordance with the
terms hereof.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption,
substantially in the form of Exhibit C.
     “Base Rate Loans” means Loans the rate of interest applicable as to which
is the Base Rate.
     “Base Rate” means, at any time, a fluctuating rate per annum equal to the
higher of (a) the rate of interest quoted from time to time by the
Administrative Agent as its “Base Rate” or “base rate” or (b) the sum of (i) the
Federal Funds Rate plus (ii) one-half of one percent (1/2%). The Base Rate is
not necessarily the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit.
     “Base Rate Basis” means a simple interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin applicable to Base Rate Loans. The Base
Rate Basis shall be adjusted automatically as of the opening of business on the
effective date of each change in the Base Rate to account for such change, and
shall also be adjusted to reflect changes of the Applicable Margin applicable to
Base Rate Loans.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower(s)” has the meaning assigned to such term in the preamble.

-4-



--------------------------------------------------------------------------------



 



     “Borrower Representative” has the meaning assigned to such term in
Section 2.10.
     “Borrowing(s)” means, individually or collectively as the context may
require, a Term Borrowing, a Real Estate Borrowing, Revolving Borrowing(s)
and/or Acquisition Borrowing(s).
     “Borrowing Base” means, at any time, the sum of (a) 80% of Eligible
Accounts at such time, plus (b) the lesser of (i) Twelve Million Dollars
($12,000,000), or (ii) 60% of Eligible Inventory, valued at the lower of cost or
market value, determined on a first-in-first-out basis, at such time. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above or reduce one or more of the other elements used in computing
the Borrowing Base.
     “Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.
     “Borrowing Request” means a written request by the Borrower Representative
for a Term Borrowing, a Real Estate Borrowing, a Revolving Borrowing or an
Acquisition Borrowing in accordance with Section 2.11, which request shall be
made in the form of Exhibit E.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
     “Capital Expenditures” of any Person means, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset which would be classified as a fixed or capital asset on a balance
sheet of such Person prepared in accordance with GAAP.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Management Bank” means any Lender, SunTrust Bank, RBS Citizens,
National Association and other financial institutions that, from time to time,
enter into a Deposit Account Control Agreement.
     “Cash Management Obligations” means any and all obligations of any Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Cash
Management Services.

-5-



--------------------------------------------------------------------------------



 



     “Cash Management Services” means any treasury management services provided
to any Loan Party by any Lender or any of its Affiliates including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of any Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of any Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of any Borrower by any Person
or group other than Colton R. Melby and Mitchell A. Saltz; or (d) Holdings shall
cease to own directly or indirectly, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding voting Equity Interests of S&W
Corp. and Thompson Holding on a fully diluted basis; (e) Thompson Holding shall
cease to own directly or indirectly, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding voting Equity Interests of TCAC
on a fully diluted basis; or (f) Holdings shall cease to own, directly or
indirectly, free and clear of all Liens or other encumbrances, at least 100% of
the outstanding voting Equity Interests (on a fully diluted basis) of any
Domestic Subsidiary whose acquisition or formation was financed with the
proceeds of any Acquisition Loan.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by the Administrative Agent, any
Lender, by any lending office of the Administrative Agent or any Lender or by
the Administrative Agent’s or any Lender’s holding company, if any with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are a Term Loan, a Real
Estate Loan, Revolving Loans or Acquisition Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, to secure the Obligations.
     “Collateral Access Agreement” means any landlord waiver or other similar
agreement between the Administrative Agent and any third party (including any
bailee or consignee) in possession of any Collateral or any landlord of any Loan
Party for any leased premises where any Collateral is located, as any such
waiver or similar agreement may be amended, restated or otherwise modified from
time to time.

-6-



--------------------------------------------------------------------------------



 



     “Collateral Documents” means, collectively, this Agreement, the Guaranty,
the Security Agreement, the Mortgages, the Patent Security Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, the Hazardous
Materials Indemnity Agreement, and any other documents now or hereafter executed
and delivered to the Administrative Agent granting a Lien upon the Collateral as
security for payment of the Obligations, as the same may be amended, restated or
otherwise modified from time to time.
     “Commitment(s)” means each and all of the Revolving Commitment, the
Acquisition Loan Commitment, the Real Estate Loan Commitment and the Term Loan
Commitment, as each such Commitment may be changed from time to time pursuant to
this Agreement.
     “Companies” means Holdings and each of its direct and indirect
Subsidiaries, including, without limitation, S&W Corp. and TCAC.
     “Compliance Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit F or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.
     “consolidated” means the combined financial information and results of
Holdings and all its Subsidiaries taken as a whole, after netting out
intercompany accounts and transactions.
     “consolidating” means the individual financial information and results of
each of Holdings and its Subsidiaries taken on a stand alone basis before making
any adjustments for intercompany accounts and transactions.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense (with a deduction in
case of income tax benefit) for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period, (v) any non-cash charges for such period related to
stock options and restricted stock granting, (vi) any other non-cash charges for
such period (but excluding any non-cash charge in respect of an item that was
included in Consolidated Net Income in a prior period), and (vii) any non-cash
charges for such period set forth on Schedule 1.01 hereof, minus (b) without
duplication and to the extent included in Consolidated Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Companies on a consolidated basis in accordance with GAAP.
     Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect
to Permitted Acquisitions and Asset Sales consummated at any time on or after
the first day of the relevant Test Period as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sales
had been consummated on the day prior to the first day of such period, provided,
that such calculation of Consolidated EBITDA shall be subject to the
Administrative Agent’s prior written approval of the pro forma calculations.
     “Consolidated Fixed Charge Coverage Ratio” means the ratio, determined as
of the end of each fiscal quarter of Holdings for the most-recently ended Test
Period, of (a) Consolidated

-7-



--------------------------------------------------------------------------------



 



EBITDA, plus Consolidated Rental Expense, minus the unfinanced portion of
Capital Expenditures minus cash taxes paid, minus dividends and distributions
paid in cash, to (b) Consolidated Fixed Charges, all calculated for the
Companies on a consolidated basis in accordance with GAAP.
     “Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense for such period, plus
Consolidated Rental Expense paid during such period, plus scheduled principal
payments on Indebtedness made during such period, plus Capital Lease Obligation
payments made during such period, all calculated for the Companies on a
consolidated basis.
     “Consolidated Interest Expense” means, with reference to any period, the
interest expense (including that attributable to Capital Lease Obligations) of
Holdings and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Holdings and its
Subsidiaries for such period in accordance with GAAP.
     “Consolidated Leverage Ratio” means the ratio, determined as at the end of
each fiscal quarter of Holdings, of (a) Total Funded Debt on such date to
(b) Consolidated EBITDA for the Test Period ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter most recently ended prior to such date), provided that solely for
purposes of Section 7.12, to the extent Holdings or any Subsidiary makes any
acquisition permitted pursuant to Section 7.04 or disposition of assets outside
the ordinary course of business that is permitted by Section 7.05 during the
Test Period of Holdings most recently ended, the Consolidated Leverage Ratio
shall be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a Pro Forma
Basis as certified by the Financial Officer of Holdings).
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

-8-



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument, contract,
indenture, mortgage, deed of trust or other undertaking to which such Person is
a party or by which it or any of its property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Consolidated Rental Expense” means for any period, all obligations in
respect of fixed, base and contingent rent paid or due by Holdings or any of its
Subsidiaries, on a consolidated basis, during such period under any rental
agreements or leases of real or personal property (other than Capital Lease
Obligations).
     “Conversion Date” means November 30, 2009.
     “Conversion/Continuation Notice” means a written request by the Borrower
Representative for a conversion or continuation of the interest rate on a Loan
in accordance with Section 2.11, 2.12 and 2.13, which notice shall be in the
form of Exhibit G.
     “Copyright Security Agreement” means that certain Copyright Security
Agreement of even date herewith executed by the Loan Parties for the benefit of
the Administrative Agent, as the same may be amended, restated or otherwise
modified from time to time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Acquisition Loans, Real Estate Loan, Revolving Loans,
or participations in LC Exposure required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or (c) has been deemed
insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding
     “Deposit Account Control Agreement” means any control agreement, in form
and substance satisfactory to the Administrative Agent, providing (i) that all
items received or deposited in a deposit account on behalf of any Loan Party are
pledged to the Administrative Agent that the bank in which such deposit account
is maintained has no lien upon, or right to set off against, the deposit
account, the items received for deposit therein or the funds from time to time
on deposit therein and that such bank will wire, or otherwise transfer, in
immediately available funds, on written instruction of the Administrative Agent,
all collected funds to the primary depository account of the applicable Loan
Party maintained with TD Banknorth, N.A. or (ii) such other substantially
similar terms and conditions to which the Administrative Agent in its sole
discretion may consent in writing.

-9-



--------------------------------------------------------------------------------



 



     “Determination Date” means the third (3rd) Business Day after the
Administrative Agent’s receipt of each Compliance Certificate in accordance with
the requirements of Section 6.01(c).
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.07.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the LC Issuer, as the case
may be, at such time on the basis of the Spot Rate for the purchase of Dollars
with such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).
     “Eligible Accounts” means, at any time, the Accounts of any Operating
Company which the Administrative Agent determines in its Permitted Discretion
are eligible as the basis for the extension of Revolving Loans and the issuance
of Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:
          (a) which is not subject to a first priority perfected security
interest in favor of the Lender;
          (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
          (c) with respect to which: such Account (i) except as provided in
(c)(ii) below, is unpaid more than ninety (90) days after the date of the
original invoice therefor, (ii) is unpaid more than thirty (30) days after the
due date for such invoice if such invoice is subject to dating terms, or
(iii) has been written off the books of any Operating Company or otherwise
designated as uncollectible;
          (d) which is owing by an Account Debtor for which more than 30% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;
          (e) which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to any
Operating Company exceeds 15% of the aggregate Eligible Accounts;

-10-



--------------------------------------------------------------------------------



 



          (f) with respect to which any covenant, representation, or warranty
contained in this Agreement has been breached or is not true;
          (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon any Operating Company’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis, or (vi) relates to payments of interest;
          (h) for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by any Operating Company or if such Account was
invoiced more than once;
          (i) with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
          (j) which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post petition accounts payable of an Account Debtor
that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business;
          (k) which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
          (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;
          (m) which is owed in any currency other than Dollars;
          (n) which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit acceptable to the
Lender which is in the possession of the Lender, or (ii) the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction;

-11-



--------------------------------------------------------------------------------



 



          (o) which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party;
          (p) which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which the Borrower is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
          (q) which is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
          (r) which is evidenced by any promissory note, chattel paper, or
instrument;
          (s) which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless the Borrower has filed such
report or qualified to do business in such jurisdiction;
          (t) with respect to which any Operating Company has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and an Operating Company created a new receivable for the unpaid
portion of such Account;
          (u) which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
          (v) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than an Operating
Company has or has had an ownership interest in such goods, or which indicates
any party other than an Operating Company as payee or remittance party;
          (w) which was created on cash on delivery terms; or
          (x) which the Administrative Agent determines may not be paid by
reason of the Account Debtor’s inability to pay or which the Administrative
Agent otherwise determines is unacceptable for any reason whatsoever.
     In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, the Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance

-12-



--------------------------------------------------------------------------------



 



charges or other allowances (including any amount that any Operating Company may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by any
Operating Company to reduce the amount of such Account.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
all or a portion of a Revolving Commitment, the LC Issuer, and (iii) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.
     “Eligible Inventory” means each Operating Company’s (i) finished goods
consisting of completed firearms and other finished goods that meet all
standards imposed by any Governmental Authority having regulatory authority over
such finished goods; (ii) finished parts consisting of receivers and frames,
magazines, barrels, and other finished parts that meet all standards imposed by
any Governmental Authority having regulatory authority over such finished parts;
and (iii) raw materials created or acquired by such Operating Company which
consists of steel bar stock, steel tubing and hardware or other raw materials or
work-in-process which, in each case, are initially and at all times until sold:
new and unused, in first-class condition, merchantable and saleable through
normal trade channels; at a location which has been identified in writing to the
Administrative Agent; subject to a perfected first priority Lien in favor of the
Administrative Agent; owned by such Operating Company free and clear of any lien
except in favor of the Administrative Agent; not obsolete; not scrap, waste,
defective goods and the like; have been produced by such Operating Company in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders promulgated thereunder; not stored with or in
the possession of a bailee, warehouseman, processor or similar party unless the
Administrative Agent has given its prior written consent thereto and such
Operating Company has caused each such bailee, warehouseman, processor or
similar party to issue and deliver to the Administrative Agent warehouse
receipts in the Administrative Agent’s name for such Inventory; and have not
been designated by the Administrative Agent, in accordance with its normal
credit policies and in its Permitted Discretion, as unacceptable for any reason
by notice to the Borrower Representative.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) material violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d)

-13-



--------------------------------------------------------------------------------



 



the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
     “EUR” means the official currency of the European Monetary Union.
     “Eurodollar Reserve Percentage” means with respect to any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect two Business Days prior to the beginning of such Interest
Period, whether or not applicable to any Lender, under regulations issued from
time to time by the Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to the Administrative Agent or any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the

-14-



--------------------------------------------------------------------------------



 



United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of the Administrative Agent or any Lender, in which its applicable lending
office is located and (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which any
Borrower is located.
     “Existing Letters of Credit” means the following letters of credit issued
by the LC Issuer for the account of S&W Corp., as the same may be extended,
renewed or amended from time to time, as more specifically described below and
based upon exchange rates in effect on the date hereof:

                                          Undrawn Amount as Type   LC Number  
Date Issued   Beneficiary   Expiring Date   of Effective Date
Standby
  344564-0001   10/5/01   Banque Bruxelles Lambert S.A.   7/10/2008   EUR
16,113.08
Standby
  344564-0002   10/5/01   Banque Bruxelles Lambert S.A.   7/10/2008   EUR
129,050.00
Standby
  344564-0401   11/25/05   United Casualty and Surety Insurance Company  
12/01/2007   US $3,500,000.00
Standby
  344564-0404   10/12/07   Arab Bank PLC, corresponding bank of G.H.Q. Jordan
Armed Forces   2/23/2008   US $14,405.00

     “Existing Term Loan” means the Term Loan as defined in the Existing Credit
Agreement.
     “Existing Real Estate Loan” means the Real Estate Loan as defined in the
Existing Credit Agreement.
     “Federal Funds Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
     “Federal Home Loan Bank Rate” means the fixed rate of interest set by the
Federal Home Loan Bank of Boston, Massachusetts.
     “Financial Officer” means each of the chief financial officer, principal
accounting officer, treasurer or controller of the Loan Parties.

-15-



--------------------------------------------------------------------------------



 



     “fiscal quarter” means a three month period which commences on the day
following the end of the prior fiscal quarter and which ends on any of
January 31, April 30, July 31 or October 31.
     “fiscal year” means a twelve month period of four consecutive fiscal
quarters and which ends on April 30.
     “Fixed Rate Loan” means each of the Term Loan and the Real Estate Loan.
     “Foreign Exchange Obligations” means any and all obligations of any Loan
Party to the Administrative Agent and/or any Lender (or any Affiliate of the
Administrative Agent or any Affiliate of any Lender), whether absolute or
contingent and howsoever and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with, or under, any foreign exchange contracts.
     “Foreign Lender” means a Lender that is not a U.S. Person within the
meaning of Section 7701(a)(30) of the Code.
     “Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.
     “Funding Account” means the principal operating account of the Borrower
Representative with T.D. Banknorth, N.A. into which proceeds of the Loans are
deposited pursuant to Section 2.12.
     “Funding Office” means the office of the Administrative Agent located at 31
West 52nd Street, 19th Floor, New York, New York 10019, or such other office as
Administrative Agent may specify from time to time as its funding office by
written notice to the Borrower Representative.
     “F/X Exposure” means in respect of any Person’s liability under one or more
foreign exchange contracts with any Lender, that amount, as determined by such
Lender from to time to time in its Permitted Discretion, owing to such Lender by
such Person on account of the Foreign Exchange Obligations.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such

-16-



--------------------------------------------------------------------------------



 



Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guaranty” means, as the context requires, each and all of the Subsidiary
Guaranty, the Holdings/TCAC Guaranty, the Holdings/S&W Corp. Guaranty, and the
Operating Companies Guaranty, each of even date herewith in favor of the
Administrative Agent, as amended, restated or modified from time to time.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement of even date herewith executed by the Loan Parties in favor
of the Administrative Agent, and any other Person who becomes a party thereto
pursuant to the joinder agreement attached thereto and their successors and
assigns, as amended, restated or modified from time to time.
     “Holdings” has the meaning assigned to it in the preamble.
     “Holdings/S&W Corp. Guaranty” means the Guaranty made by Holdings and S&W
Corp. in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit H-1.
     “Holdings/TCAC Guaranty” means the Guaranty made by Holdings and TCAC in
favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit H-2.
     “Honor Date” means the date on which any LC Disbursement is made.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has

-17-



--------------------------------------------------------------------------------



 



been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations, contingent or otherwise, of such Person in respect of cash
management services, (l) all obligations, contingent or otherwise, of such
Person in respect of foreign exchange contracts, (m) obligations under any
liquidated earn-out and (n) obligations of such Person to purchase securities or
other property arising out of or in connection with the sale of the same or
substantially similar securities or property or any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 10.04(b).
     “Information” has the meaning assigned to such term in Section 10.07.
     “Interest Payment Date” means (a) as to any Base Rate Loan, the last day of
each month while such Loan is outstanding and the final maturity date of such
Loan, (b) as to any LIBOR Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any LIBOR Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof.
     “Interest Period” means with respect to any LIBOR Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, or three (or six
months with respect to Acquisition Loans only) thereafter, as the Borrower
Representative may elect, provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a LIBOR Loan only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Loan that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Loan or Acquisition Loan,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Inventory” means goods, other than farm products, which: (a) are leased by
a Person as lessor; (b) are held by a Person for sale or lease or to be
furnished under a contract of service; (c) are furnished by a Person under a
contract of service; or (d) consist of raw materials, work in process, or
materials used or consumed in a business.

-18-



--------------------------------------------------------------------------------



 



     “Issuance Fee” has the meaning assigned to such term in Section 2.18(d).
     “Joinder Agreement” has the meaning assigned to such term in Section 6.13.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority.
     “LC Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any LC Borrowing in accordance with its
Applicable Revolving Loan Percentage.
     “LC Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the Honor Date or
refinanced as a Revolving Loan.
     “LC Collateral Account” has the meaning assigned to such term in
Section 2.09(h), and includes any such account established in the name of the
Administrative Agent with TD Banknorth, N.A. to cash collateralize LC Exposure.
     “LC Disbursement” means a payment made by the LC Issuer pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all (i) LC Disbursements that have not yet been reimbursed by or on
behalf of any Borrower on the Honor Date, and (ii) all LC Borrowings. The
determination of LC Exposure shall take into account the then current Dollar
Equivalent amount of all Letters of Credit issued in Alternative Currencies.
     “LC Issuer” means TD Banknorth, N.A. in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “Lender” has the meaning assigned to such term in the introductory
paragraph hereto, together with any Person that subsequently becomes a Lender by
way of assignment in accordance with the terms of Section 10.06, together with
their respective successors, other than any Person that ceases to be a Lender as
a result of an assignment in accordance with Section 10.06 or an amendment of
this agreement.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement, and any Existing Letter of Credit.

-19-



--------------------------------------------------------------------------------



 



     “Letter of Credit Availability Period” means the period from and including
the Effective Date and ending on the sixth Business Day before the earlier of
the Revolving Credit Maturity Date and the date of termination of the Revolving
Commitment.
     “Letter of Credit Documents” means collectively, the letter of credit
application and any other related documents executed by an Operating Company in
a form satisfactory to the LC Issuer in connection with each Letter of Credit,
including, without limitation, the Existing Letters of Credit.
     “Letter of Credit Fee” as defined in Section 2.18(c).
     “Letter of Credit Sublimit” means an amount equal to the Dollar Equivalent
of $10,000,000.00. The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Commitment.
     “Liabilities” of any Person shall mean and include all obligations of such
Person which in accordance with GAAP shall be classified on a balance sheet of
such Person as liabilities of such Person, and in any event shall include all
(i) obligations of such Person for borrowed money or which has been incurred in
connection with the acquisition of property or assets, (ii) obligations secured
by any Lien or other charge upon property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, (iii) obligations created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, notwithstanding the fact that the rights and remedies of the seller,
lender, or lessor under such agreement in the event of default are limited to
repossession or sale of property, (iv) obligations under guaranties, and
(v) obligations under any capitalized lease.
     “LIBOR” means, for any Interest Period, the rate appearing on the Telerate
Service Page 3750 (or on any such other page as may replace the designated page
on the Telerate Service or such other service as may be nominated by the British
Bankers’ Association) as of 11:00 a.m. (London, England time) two (2) Business
Days before the first day of such Interest Period as the rate for Dollar
deposits, in an amount approximately equal to the principal amount of, and for a
length of time approximately equal to the Interest Period for, the LIBOR Loan
sought by the Borrower Representative.
     “LIBOR Loan” means any Loan the rate of interest applicable to which is
based on the LIBOR Basis.
     “LIBOR Basis” means a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1%)) equal to
the sum of (a) the quotient of (i) LIBOR divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, if any, stated as a decimal, plus (b) the
Applicable Margin. The LIBOR Basis shall apply to Interest Periods of one (1),
two (2), three (3) or six (6) months, and, once determined, shall remain
unchanged during the applicable Interest Period, except for changes to reflect
the adjustments in the Eurodollar Reserve Percentage and the Applicable Margin.
The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective date of
any change in the Eurodollar Reserve Percentage.

-20-



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means collectively, (i) this Agreement, (ii) the Notes,
(iii) the Letters of Credit, (iv) the Letter of Credit Documents, (v) the
Collateral Documents, (vi) each Assignment and Assumption and (vii) any and all
other agreements, instruments, certificates or reports executed by any Loan
Party in connection with this Agreement, as amended from time to time, including
any replacements therefor.
     “Loan(s)” means any and all loans and advances made by the Lenders pursuant
to this Agreement, including, without limitation, LC Disbursements, LC
Borrowings, the Term Loan, the Real Estate Loan, the Revolving Loans and any
Acquisition Loans.
     “Loan Parties” means the Borrowers, their Domestic Subsidiaries, any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement,
and their respective successors and assigns.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
Holdings and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) a material portion of the Collateral, or the Administrative Agent’s
Liens (on behalf of itself and the Lenders) on the Collateral or the priority of
such Liens, or (d) the rights of or benefits available to the Administrative
Agent and the Lenders thereunder.
     “Material Agreement” means those agreements described on Schedule 5.14.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings or its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“obligations” of Holdings or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
     “Maximum Rate” has the meaning assigned to such term in Section 10.09.
     “Mortgages” means (i) those mortgages granted on the date hereof in favor
of the Administrative Agent with respect to the Mortgage Premises, and (ii) any
mortgage, deed of trust or other agreement which conveys or evidences a Lien in
favor of the Administrative Agent to secure the Obligations, on real property of
a Loan Party, including any amendment, modification or supplement thereto.
     “Mortgaged Premises” means the parcels of land with improvements thereon
located at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104; 299 Page
Boulevard, Springfield,

-21-



--------------------------------------------------------------------------------



 



Massachusetts 01104; 19 Aviation Drive, Houlton, Maine 04730, and 400 North Main
Street, Rochester, New Hampshire.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including, without limitation (i) any cash
received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
     “Note(s)” means any and all of (i) the Revolving Line of Credit Notes;
(ii) the Term Note; (iii) the Real Estate Term Note; (iv) the Acquisition Line
Notes.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all Cash Management Obligations, all Swap
Obligations, all Foreign Exchange Obligations, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Loan
Parties arising under the Loan Documents to the Administrative Agent, the
Lenders, any indemnified party, any holder of Cash Management Obligations, any
holder of Swap Obligations, including, without limitation, any Foreign Exchange
Obligations.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any sale and leaseback transaction which is not a Capital Lease
Obligation, (c) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (d) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
     “Operating Companies Guaranty” means the Guaranty made by each Operating
Company in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit I and each other guaranty and guaranty
supplement delivered pursuant to Section 6.13.

-22-



--------------------------------------------------------------------------------



 



     “Operating Company” means S&W Corp., TCAC and/or any other Loan Party now
or hereafter designated by the Administrative Agent as an Operating Company.
     “Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning set forth in Section 10.06(d).
     “Patent Security Agreement” means that certain Patent Security Agreement of
even date herewith executed by the Loan Parties for the benefit of the
Administrative Agent, as the same may be amended, restated or otherwise modified
from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means that certain Perfection Certificate of even
date herewith substantially in the form of Exhibit 7 to the Security Agreement
delivered to the Administrative Agent by the Loan Parties, as may have been
amended or updated from time to time.
     “Permitted Acquisition” means any Acquisition by Holdings or any Subsidiary
in a transaction that satisfies each of the following requirements:
          (a) such Acquisition is not a hostile or contested acquisition;
          (b) the business acquired in connection with such Acquisition is
reasonably related in operations to the Companies’ businesses immediately prior
to the proposed Acquisition, including gun manufacturing;
          (c) receipt by the Administrative Agent of an officer’s certificate of
the Borrower Representative certifying that both before and after giving effect
to such Acquisition and the Acquisition Borrowing (if any) requested to be made
in connection therewith, each of the representations and warranties in the Loan
Documents is true and correct (except (i) any such representation or warranty
which relates to a specified prior date and (ii) to the extent the
Administrative Agent has been notified in writing by the Borrower Representative
that any representation or warranty is not correct and the Administrative Agent
has explicitly waived in

-23-



--------------------------------------------------------------------------------



 



writing compliance with such representation or warranty) and no Default or Event
of Default exists, will exist, or would result therefrom;
          (d) as soon as available, but not less than twenty (20) days prior to
the closing date of such Acquisition, the Borrower Representative shall have
provided the Administrative Agent (i) notice of such Acquisition, specifying the
purchase price and closing date, together with a general description of the
acquisition target’s business, (ii) copies of all business and financial
information reasonably requested by the Administrative Agent, from time to time,
including financial statements of the Companies on a Pro Forma Basis reflecting
the financial impact of the Acquisition, (iii) drafts of any purchase and sale
agreement, together with any available schedules and exhibits, (iv) if
available, at least three (3) years of audited financial statements with respect
to the acquisition target (or, if the acquisition target is a start-up company,
any available financial statements of such acquisition target plus stand-alone
projections for such acquisition target), and (v) evidence satisfactory to the
Administrative Agent in its Permitted Discretion that the acquisition of the
acquisition target will be non-dilutive, will produce accretive EBITDA on a
post-acquisition basis by the end of year two and will be highly complimentary
of Borrowers’ operations;
          (e) upon execution, and not later than 11:00 a.m. New York time on the
date of any requested Acquisition Borrowing, the Borrower shall have delivered
to the Administrative Agent copies of fully executed counterparts of the
purchase agreement for such Acquisition, together with all schedules and
exhibits thereto;
          (f) if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent, at its option, shall have conducted an audit and
field examination of such Accounts and Inventory to its satisfaction;
          (g) if such Acquisition or series of related Acquisitions with the
same seller within a one year period involves a total purchase price of
$30,000,000 or more in the aggregate, and involves the acquisition of a non-gun
manufacturing business, or in the case where a Borrower will not own one hundred
percent (100%) of the acquisition target, the Borrowers shall have obtained the
prior written approval of the Required Lenders, not to be unreasonably withheld;
          (h) if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of Holdings, and may become a Loan Party pursuant to the
terms of this Agreement if such Subsidiary is a Domestic Subsidiary of a
Borrower;
          (i) if such Acquisition is an acquisition of assets, the Acquisition
is structured so that a Borrower or a Subsidiary shall acquire such assets;
          (j) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulations T, U or X;
          (k) if such Acquisition involves a regulated business, such as firearm
manufacturing, the Borrower Representative has provided evidence reasonably
satisfactory to the

-24-



--------------------------------------------------------------------------------



 



Administrative Agent that acquisition target is compliant with all applicable
regulations and has all licenses, permits and governmental approvals necessary
to operate its business and that the acquiring Loan Party has obtained the
necessary consents to the transfer of such licenses, permits and governmental
approvals;
          (l) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;
          (m) in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person shall be terminated unless the
Administrative Agent in its Permitted Discretion consents otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated;
          (n) the Financial Officer of Holdings shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
that, immediately after giving effect to the completion of such Acquisition:
(i) on a consolidated basis, the Companies will be in compliance with all
financial covenants set forth in Section 7.12 hereof, and (ii) within two years
after the Acquisition, the projected Consolidated EBITDA of the Companies, after
giving effect to the proposed Acquisition, will be greater than the projected
Consolidated EBITDA of the Companies without such Acquisition on a going forward
basis; and
          (o) the Administrative Agent and the Required Lenders shall have
completed their due diligence of the acquisition target and the proposed
acquisition to their reasonable satisfaction.
     “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of prudent banking practices)
business judgment.
     “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.10;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.06;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

-25-



--------------------------------------------------------------------------------



 



          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under Section 8.01(k); and
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within two hundred
seventy (270) days from the date of acquisition thereof and having, at such date
of acquisition, the highest credit rating obtainable from S&P or from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
          (f) Permitted Acquisitions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

-26-



--------------------------------------------------------------------------------



 



     “Prepayment Event” means:
          (a) any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party in
excess of an aggregate amount of $1,000,000 during each fiscal year of Holdings,
other than dispositions described in Section 7.05(a); or
          (b) subject to Section 2.17(c), any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party; or
          (c) the issuance by any Borrower of any Equity Interests, or the
receipt by any Borrower of any capital contribution, other than any issuance by
any Borrower of common Equity Interests to, or receipt of any such capital
contribution from, Holdings; or
          (d) the incurrence by any Loan Party of any Indebtedness, other than
(i) Indebtedness permitted under Section 7.01 and (ii) leases that do not exceed
$2,000,000 in the aggregate.
     “Prepayment Fee” has the meaning assigned to such term in Section 3.03(c).
     “Pro Forma Basis” means on a pro forma basis with such adjustments as would
be permitted to be reflected in pro forma financial information complying with
the requirements of GAAP and Article XI of Regulation S-X under the Securities
Act.
     “Projections” has the meaning assigned to such term in Section 6.01(e).
     “Real Estate Loan Commitment” means the commitment of TD Banknorth, N.A. to
make the Real Estate Loan of up to a maximum principal amount of $5,468,500.50.
     “Real Estate Loan” means the Real Estate Loan made by TD Banknorth, N.A. to
S&W Corp. in a single advance.
     “Real Estate Loan Maturity Date” means January 30, 2015.
     “Real Estate Term Note” means that certain Real Estate Term Promissory Note
of even date herewith made by S&W Corp. to the order of TD Banknorth, N.A. in
the aggregate principal amount of the Real Estate Loan Commitment, substantially
in the form of Exhibit J, as the same may have been and may be amended,
restated, extended, replaced or otherwise modified from time to time.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Loan Parties’ assets from

-27-



--------------------------------------------------------------------------------



 



information furnished by or on behalf of the Loan Parties, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement.
     “Required Lenders” means, as of any date of determination, at least three
Lenders holding more than 50% of all Commitments or, if the commitment of each
Lender to make Loans and the obligation of the LC Issuer to issue Letters of
Credit have been terminated hereunder, at least three Lenders holding in the
aggregate more than 50% of all outstanding Loans and LC Exposure; provided that
the Commitments of, and the portion of all outstanding Loans and LC Exposure
held by any Defaulting Lender shall be excluded for the purposes of making a
determination of Required Lenders. If there are three Lenders or less, Required
Lenders shall mean all Lenders (other than Defaulting Lenders).
     “Requirement of Law” means as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Obligations,
reserves for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for contingent liabilities of any
Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, unindemnified or under indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests of a Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests of the Borrower or any
Subsidiary.
     “Revolving Availability” means, at any time, an amount equal to (a) the
lesser of the Revolving Commitment and the Borrowing Base minus (b) the
Revolving Exposure.
     “Revolving Borrowing(s)” means Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
     “Revolving Commitment” means the commitment of the Lenders to make
Revolving Loans and the LC Issuer to issue Letters of Credit hereunder, as such
commitment may be reduced from time to time pursuant to Section 2.16. The
initial amount of the Lenders’ Revolving Commitment is $40,000,000. Each
Lender’s Revolving Commitment is set forth on

-28-



--------------------------------------------------------------------------------



 



Schedule 2.01 or in the Assignment Assumption to which such Lender becomes a
party hereto, as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Commitment at such time.
     “Revolving Exposure” means, at any time, the sum of (x) the outstanding
principal amount of Revolving Loans, (y) LC Exposure, and (z) the Reserves at
such time.
     “Revolving Line Notes” means those certain Revolving Line of Credit Notes
of even date herewith made by the Borrowers to the order of the Lenders in their
respective Applicable Revolving Loan Percentage in the original aggregate
principal amount of $40,000,000, as amended and restated as of the date hereof,
substantially in the form of Exhibit K, as the same may be amended, restated,
extended, replaced or otherwise modified from time to time.
     “Revolving Loan” means a Loan made pursuant to Section 2.05 and evidenced
by the Revolving Line Notes.
     “Revolving Loan Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Revolving Maturity Date
and the date of termination of the Revolving Commitment.
     “Revolving Maturity Date” means November 30, 2012 or any earlier date on
which the Revolving Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “S&W Corp.” has the meaning assigned to it in the preamble.
     “Securities Act” means the Securities Act of 1933
     “Security Agreement” means the Pledge and Security Agreement of even date
herewith made by the Loan Parties in favor of the Administrative Agent, as
amended, restated or modified from time to time.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the LC Issuer, the Persons holding the Cash Management Obligations, the
Persons holding the Swap Obligations, the Persons holding the Foreign Exchange
Obligations, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations to which are or are purported to be secured by the Collateral under
the terms of the Collateral Documents.
     “Spot Rate” has the meaning assigned to it in Section 1.05.
     “Subsidiary” means, of a Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

-29-



--------------------------------------------------------------------------------



 



having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by such Person or
any other Person which is or is required to be consolidated with such Person in
the consolidated financial statements of such Person in accordance with GAAP.
Unless the context otherwise requires, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
     “Subsidiary Guarantors” means, collectively, each existing and future
direct and indirect Domestic Subsidiary of the Borrowers other than any
Operating Company, Smith & Wesson, Inc. and Smith & Wesson Distributing Inc.
     “Subsidiary Guaranty” means, collectively, the Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit L and each other guaranty
and guaranty supplement delivered pursuant to Section 6.13.
     “Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of any Borrower
or any Subsidiaries shall be deemed a Swap Agreement.
     “Swap Obligations” means any and all obligations of any Loan Party to any
Lender or any Affiliate of any Lender, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction.
     “Swap Termination Value” means in respect of any Loan Party’s liability to
any Lender or any Affiliate of any Lender under one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) that would be
payable by such Person thereunder and (b) for any date prior to the date
referenced in clause (a), the

-30-



--------------------------------------------------------------------------------



 



amount(s) determined as the mark-to-market values for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “TCAC” has the meaning assigned to it in the preamble.
     “TD Banknorth, N.A.” means TD Banknorth, N.A., a national banking
association and a Lender.
     “Term Borrowing” means the Term Loan made by TD Banknorth, N.A. to S&W
Corp. in a single advance.
     “Term Loan” means the Loan made by TD Banknorth, N.A. to S&W Corp., and
evidenced by the Term Note.
     “Term Loan Commitment” means the commitment of TD Banknorth, N.A. to make
the Term Loan of up to a maximum principal amount of $7,834,899.73.
     “Term Loan Maturity Date” means January 30, 2012.
     “Term Note” means that certain Commercial Term Promissory Note of even date
herewith made by S&W Corp. to the order of TD Banknorth, N.A. in the aggregate
principal amount of the Term Loan Commitment, substantially in the form of
Exhibit M, as the same may have been and may be amended, restated, extended,
replaced or otherwise modified from time to time.
     “Test Period” means, at any time, the four consecutive fiscal quarters of
the Borrowers then last ended (in each case taken as one accounting period).
     “Thompson Holding” means Thompson Center Holding Corporation, a Delaware
corporation.
     “Title Company” means any title insurance company as shall be retained by
the Borrowers and reasonably acceptable to the Administrative Agent.
     “Title Policy” means with respect to each Mortgage, a policy of title
insurance (or pro forma or marked-up title insurance commitment having the
effect of a policy of title insurance) insuring the Lien of such Mortgage as a
valid first mortgage Lien on the Mortgaged Property and fixtures described
therein subject to Permitted Encumbrances in the amount equal to not less than
100% of the fair market value of such Mortgaged Property and fixtures, which
fair market value shall be determined by the Administrative Agent and the
Borrowers in their reasonable judgment and which policy (or such pro forma or
marked-up commitment) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements as shall be reasonably
acceptable to the Administrative Agent and approved by the Borrowers, (C) have

-31-



--------------------------------------------------------------------------------



 



been supplemented by such endorsements (unless endorsements are not available or
are prohibitively expensive) as shall be reasonably requested by the
Administrative Agent, and (D) evidence reasonably acceptable to the
Administrative Agent of payment by the Borrowers of all Title Policy premiums,
search and examination charges, escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the Title Policies referred to herein.
     “Toronto Dominion” means Toronto Dominion (Texas) LLC, a Delaware limited
liability company.
     “Total Funded Debt” means, at any date, without duplication, the aggregate
principal amount of all Indebtedness of the Companies at such date (excluding
undrawn amount of Letters of Credit, Foreign Exchange Obligations, other Swap
Obligations and Cash Management Obligations), determined on a consolidated basis
in accordance with GAAP, provided, however, for purposes of calculating the
financial covenants set forth in Section 7.12, any Guarantee and Off-Balance
Sheet Liability shall be deemed to be fully funded. In the case of any
Guarantee, the amount deemed fully funded shall be the greater of (x) the amount
then due on the Guarantee, or (y) the maximum principal amount of the
indebtedness then subject to such Guarantee. In the case of any Off-Balance
Sheet Liability, the amount deemed fully funded shall be the amount that would
be due if such Off-Balance Sheet Liability was due on the date of determination.
     “Total Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate amount of such Lender’s
Commitments under the Credit Agreement and the denominator of which is the
aggregate amount of all Commitments of all Lenders. If the Commitments have
terminated or expired, the Total Percentage shall be determined based upon such
Lender’s percentage share of the aggregate unpaid principal amount of all Loans
on any date of determination.
     “Trademark Security Agreement” means that certain Trademark Security
Agreement of even date herewith executed by the Loan Parties for the benefit of
Administrative Agent, as the same may be amended, restated or otherwise modified
from time to time.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
     “Type” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Basis or the Base Rate.
     “UCC” or “Uniform Commercial Code” means unless otherwise specified, the
Uniform Commercial Code as in effect in the State of New York on the date of
this Agreement, as the same may be amended or otherwise modified.
     “Unreimbursed Amount” has the meaning assigned to it in Section 2.09(i)(i).
     “Unused Acquisition Loan Fee” has the meaning assigned to it in
Section 2.18(a).

-32-



--------------------------------------------------------------------------------



 



     “Unused Revolver Fee” has the meaning assigned to it in Section 2.18(b).
     “Unutilized Acquisition Loan Commitment” means, at any time, the
Acquisition Loan Commitment, less the outstanding unpaid principal balance of
all Acquisition Loans.
     “Unutilized Revolving Commitment” means, at any time, the Revolving
Commitment less the Revolving Exposure.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Yield Maintenance Amount” means, with respect to any payment of principal
of a Fixed Rate Loan, the amount determined as follows: The amount of the
principal balance being prepaid shall be multiplied by the sum (but in no event
less than zero) computed by subtracting the Federal Home Loan Bank Rate with a
maturity date closest to the remaining term of the Note being prepaid from the
applicable interest rate in effect at the time of prepayment, including, without
limitation, any default rate in effect under Section 2.14(c). The resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the term of the Note being prepaid. Said amount shall be reduced to present
value, calculated by using the above-stated interest rate and the number of days
remaining in the term of the applicable Note. The resulting amount shall be the
Yield Maintenance Amount.
     “Yield Maintenance Fee” means, with respect to any prepayment of principal
of a Fixed Rate Loan, the greater of (a) (x) 2% of the principal balance being
prepaid, if such prepayment occurs within two (2) years after the Effective Date
and (y) 1% of the principal balance being prepaid thereafter, or (b) the Yield
Maintenance Amount.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this

-33-



--------------------------------------------------------------------------------



 



Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
     SECTION 1.05. Currency Equivalents . Currency Equivalents Generally. Any
amount specified in this Agreement (other than in Articles II, III, IX and X) or
any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.05, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date of such determination; provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
ARTICLE II
The Credits
     SECTION 2.01. Term Loan. Subject to the terms and conditions set forth
herein, TD Banknorth, N.A. severally agrees to make the Term Loan to S&W Corp.
in the original principal amount of the Term Loan Commitment. The Term Loan
shall bear interest at the rate per annum equal to six and twenty-three one
hundredths of one percent (6.23%) until paid in full. Interest shall be computed
on the basis of a 360 day year and for the actual number of days elapsed.
     SECTION 2.02. Repayment of Term Loan. S&W Corp. shall pay to the
Administrative Agent principal and interest of the Term Loan in forty-nine
(49) consecutive monthly installments payable on the thirtieth (30th) day of
each month (the twenty-eighth (28th) day in the case of February) commencing
December 30, 2007, each of which shall be in the amount of $178,647.37, and a
final payment equal to the entire outstanding principal balance of

-34-



--------------------------------------------------------------------------------



 



the Term Loan, together with accrued interest thereon, shall be due and payable
on the Term Loan Maturity Date. Amounts repaid in respect of the Term Loan may
not be reborrowed.
     SECTION 2.03. Real Estate Loan. Subject to the terms and conditions set
forth herein, TD Banknorth, N.A. severally agrees to make the Real Estate Loan
to S&W Corp. in the original principal amount of the Real Estate Loan
Commitment. The Real Estate Loan shall bear interest at the rate per annum equal
to six and eighty-five one hundredths of one percent (6.85%) until paid in full.
Interest shall be computed on the basis of a 360 day year and for the actual
number of days elapsed.
     SECTION 2.04. Repayment of Real Estate Loan. S&W Corp. shall pay to the
Administrative Agent principal and interest of the Real Estate Loan in
eighty-five (85) consecutive monthly installments payable on the thirtieth
(30th) day of each month (the twenty-eighth (28th) day in the case of February)
commencing December 30, 2007, each of which shall be in the amount of
$45,526.64, and a final payment equal to the entire outstanding principal
balance of the Real Estate Loan, together with accrued interest thereon, shall
be due and payable on the Real Estate Loan Maturity Date. Amounts repaid in
respect of the Real Estate Loan may not be reborrowed.
     SECTION 2.05. Revolving Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Loans in Dollars to the Borrowers from time to time during the Revolving Loan
Availability Period in such amount of such Revolving Credit Lender’s Applicable
Revolving Loan Percentage in an aggregate principal amount at any one time
outstanding that will not result in the Revolving Exposure exceeding the lesser
of: (x) the Revolving Commitment or (y) the Borrowing Base. During the Revolving
Loan Availability Period the Borrowers may borrow, prepay and reborrow the
Revolving Loans. The Revolving Loans may from time to time be LIBOR Loans or
Base Rate Loans, as determined by the Borrowers in accordance with Section 2.13.
     SECTION 2.06. Repayments of Revolving Loans.
          (a) Maturity of Revolving Loans. The Borrowers shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders, all then
outstanding principal, interest, fees and other amounts with respect to
Revolving Loans on the Revolving Loan Maturity Date.
          (b) Mandatory Repayments of Revolving Loans. If at any time the
Revolving Exposure exceeds the lesser of (A) the Revolving Commitment or (B) the
Borrowing Base, the Borrowers shall repay immediately the Revolving Loans and LC
Exposure in an aggregate amount equal to such excess. Such repayment shall be
applied first, to repay the Revolving Loans until the unpaid principal balance
thereof is $0.00, and second, to cash collateralize the LC Exposure by
depositing any excess in a LC Collateral Account. In addition, any amounts due
under Section 2.20(a) as a result of such repayment shall also be paid.
          (c) Joint and Several. The liability of the Borrowers with respect to
the Revolving Loans shall be joint and several.

-35-



--------------------------------------------------------------------------------



 



     SECTION 2.07. Acquisition Loans. (a) Subject to the terms and conditions
set forth herein, each Lender that has a commitment to make an Acquisition Loan
severally agrees to make Acquisition Loans in Dollars in the amount of such
Lender’s Applicable Acquisition Loan Percentage to Holdings from time to time
during the Acquisition Loan Availability Period in an aggregate principal amount
at any one time outstanding up to the Acquisition Loan Commitment. The
Acquisition Loans may from time to time be LIBOR Loans or Base Rate Loans, as
determined by Holdings in accordance with Sections 2.13. During the Acquisition
Loan Availability Period, Holdings may use the Acquisition Loan Commitment by
borrowing, prepaying the Acquisition Loans in whole or in part, and reborrowing.
          (b) Each Acquisition Loan shall be used solely for the purpose of
funding up to 90% of the purchase price of a Permitted Acquisition. Each request
for an Acquisition Loan (other than the initial Acquisition Loan to be made on
the date hereof) must be accompanied by:

  (i)   An Acquisition Certificate, evidencing that the proposed acquisition
constitutes a Permitted Acquisition; and     (ii)   Evidence satisfactory to
Administrative Agent, in its Permitted Discretion, that Holdings: (x) has cash
available to pay the balance of the purchase price upon the consummation of the
proposed Acquisition; and (y) will be paying at least 10% of the purchase price
of the proposed Acquisition from Holdings’ own proceeds from sources other than
from Loans.

     SECTION 2.08. Repayment of Acquisition Loans.
          (a) During the Acquisition Loan Availability Period, Holdings will pay
interest on the outstanding principal balance of the Acquisition Loans as
hereinafter provided until Holdings commences making the principal and interest
installments described in Section 2.08(b).
          (b) Commencing one month after the Conversion Date and on the same day
of each succeeding month, Holdings will repay the then outstanding principal
balance of the Acquisition Loans in sixty (60) consecutive monthly installments,
each of which shall be in an amount consisting of principal in an amount equal
to one sixtieth (1/60) of the outstanding principal balance of the Acquisition
Loans on the Conversion Date together with accrued interest on the applicable
Interest Payment Date(s) on the unpaid principal balance of the Acquisition
Loans at the rate(s) then in effect as elected pursuant to Sections 2.11 and
2.13. The entire unpaid principal balance of the Acquisition Loans, together
with accrued interest thereon, shall be paid in full on the Acquisition Loan
Maturity Date. After the Conversion Date, amounts repaid on the Acquisition
Loans may not be reborrowed.
     SECTION 2.09 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the LC Issuer at
any time and from time to time during the Letter of Credit Availability Period
denominated in Dollars or in one or more Alternative Currencies. In the event of
any inconsistency between the terms and conditions of this

-36-



--------------------------------------------------------------------------------



 



Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the LC Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Existing Letters of Credit shall
be deemed Letters of Credit issued hereunder, and subject to the terms of this
Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower for whose
account the Letter of Credit is to be issued shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the LC Issuer) to the LC Issuer (with a copy to the Administrative
Agent), reasonably in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the LC Issuer, the Borrower for whose account the
Letter of Credit is to be issued also shall submit a letter of credit
application on the LC Issuer’s standard form in connection with any request for
a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
total Revolving Exposure shall not exceed the lesser of the total Revolving
Commitment and the Borrowing Base, and (ii) the LC Exposure shall not exceed the
Letter of Credit Sublimit.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Maturity Date.
          (d) Reimbursement. The LC Issuer shall, promptly after its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. If, after such examination, the LC Issuer shall make
any LC Disbursement in respect of a Letter of Credit, the LC Issuer shall notify
the Borrower Representative and Administrative Agent thereof. The Borrowers
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 2:00 p.m., New York time, on
the date that such LC Disbursement is made, if the Borrower Representative shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York time,
on such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 3:00 p.m.,
New York time, on (i) the Business Day that the Borrower Representative receives
such notice, if such notice is received prior to 1:00 p.m., New York time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.11 that such payment be

-37-



--------------------------------------------------------------------------------



 



financed with a Revolving Borrowing in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, which shall be a Base Rate
Loan. In the case of any Letter of Credit denominated in an Alternative
Currency, the Borrowers shall reimburse the LC Issuer in Dollars. In each such
case, the LC Issuer shall notify the Borrower Representative and the
Administrative Agent of the Dollar Equivalent amount of the drawing promptly
following the determination thereof. Any failure of the LC Issuer to furnish
notice to the Borrower Representative as described in the first sentence of this
Section 2.09(f) shall not relieve the Borrowers of their obligation to reimburse
the LC Issuer with respect to any such LC Disbursement. The liability of the
Borrowers with respect to LC Disbursements and LC Borrowings shall be joint and
several.
          (e) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the LC Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the LC Issuer nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the LC Issuer; provided that the foregoing shall
not be construed to excuse the LC Issuer from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the LC Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the LC Issuer (as finally determined by a court of
competent jurisdiction), the LC Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the LC Issuer may, in its Permitted Discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

-38-



--------------------------------------------------------------------------------



 



          (f) <Intentionally omitted.>
          (g)< Intentionally omitted.>
          (h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent demanding that the Borrowers cash collateralize
the LC Exposure, the Borrowers shall deposit in an account with TD Banknorth,
N.A., in the name of Administrative Agent and for the benefit of the LC Issuer
and the Lenders (the “LC Collateral Account”), an amount in cash equal to 105%
of the LC Exposure as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in Section 8.01(h) or
(i). Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Obligations. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and Permitted Discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent for LC Borrowing for
which have not been repaid and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Defaults
have been waived.
          (i) Funding of Participations.

  (i)   If the Borrowers fail to reimburse the LC Issuer in accordance with
Section 2.09(d), the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof, in the
case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolving
Loan Percentage thereof. In such event, the Borrowers shall be deemed to have
requested a Revolving Loan that is a Base Rate Loan to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount (expressed in Dollars in the
amount of the Dollar Equivalent thereof, in the case of a Letter of Credit
denominated in an Alternative Currency), without regard to the minimum and
multiples specified in Section 2.11 for the principal amount of Base Rate Loans,
but subject to the amount of the

-39-



--------------------------------------------------------------------------------



 



      unutilized portion of the Revolving Commitment and the conditions set
forth in Section 4.02 (other than the delivery of a Borrowing Request). Any
notice given by the LC Issuer or the Administrative Agent pursuant to this
Section 2.09(i)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

  (ii)   Each Revolving Credit Lender severally agrees to participate in Letters
of Credit issued for the account of one or more Borrowers. Each Revolving Credit
Lender shall, upon any notice pursuant to Section 2.09(i)(i), make funds
available to the Administrative Agent for the account of the LC Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m. New York
time on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.09(i)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to such Borrower in such amount. The Administrative Agent shall remit
the funds so received to the LC Issuer.     (iii)   With respect to any
Unreimbursed Amount that is not fully refinanced by a Revolving Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrowers shall be deemed to have
incurred from the LC Issuer an LC Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which LC Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate(s) set forth
in Section 2.14(d). In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the LC Issuer pursuant to
Section 2.09(i)(ii) shall be deemed payment in respect of its participation in
such LC Borrowing and shall constitute an LC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.09.     (iv)  
Until each Revolving Credit Lender funds its Revolving Loan or LC Advance
pursuant to this Section 2.09(i) to reimburse the LC Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Revolving Loan Percentage of such amount shall be solely for
the account of the LC Issuer.     (v)   Each Revolving Credit Lender’s
obligation to make Revolving Loans or LC Advances to reimburse the LC Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section

-40-



--------------------------------------------------------------------------------



 



      2.09(i), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the LC Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Loans pursuant to this Section 2.09(i) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower Representative of a Borrowing Request). No such making of an LC Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the LC Issuer for the amount of any payment made by the LC Issuer under any
Letter of Credit, together with interest as provided herein.     (vi)   If any
Revolving Credit Lender fails to make available to the Administrative Agent for
the account of the LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.09(i) by the time
specified in Section 2.09(i)(ii), the LC Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the LC
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the LC Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the LC Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s funding of
its Revolving Loan participation obligation included in the relevant Borrowing
Request or LC Advance in respect of the relevant LC Borrowing, as the case may
be. A certificate of the LC Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.09(i)(vi) shall be conclusive absent manifest error.

          (j) Repayment of Participations. At any time after the LC Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s LC Advance in respect of such
payment in accordance with Section 2.09(i), if the Administrative Agent receives
for the account of the LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of the LC Collateral Account applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable

-41-



--------------------------------------------------------------------------------



 



Revolving Loan Percentage thereof in the same funds as those received by the
Administrative Agent.
          (k) Disgorged Payments. If any payment received by the Administrative
Agent for the account of the LC Issuer pursuant to Section 2.09(i)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the LC
Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the LC Issuer its Applicable Revolving
Loan Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
          (l) Role of LC Issuer. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.09(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the LC Issuer, and
the LC Issuer may be liable to a Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the LC
Issuer’s willful misconduct or gross negligence or the LC Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the LC Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          (m) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the LC Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for

-42-



--------------------------------------------------------------------------------



 



Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.
     SECTION 2.10 Appointment of Borrowers’ Representative. Each other Borrower
hereby irrevocably appoints Holdings as its representative (the “Borrower
Representative”), and Holdings shall act under this Agreement as the
representative of each Borrower for all purposes, including, without being
limited to, requesting borrowings and receiving account statements and other
notices and communications to the Borrowers (or any of them) from the
Administrative Agent or any Lender. The Administrative Agent and the Lenders may
rely, and shall be fully protected in relying, on any request for borrowing,
disbursement instruction, report, information or any other notice or
communication made or given by Holdings, whether in its own name, on behalf of
any Borrower, on behalf of “the Borrowers,” and neither the Administrative Agent
nor any Lender shall have any obligation to make any inquiry or request any
confirmation from or on behalf of any Borrower as to the binding effect on it of
any such request, instruction, report, information, notice or communication, nor
shall the joint and several character of the Borrowers’ liability for the
Obligations be affected.
     SECTION 2.11. Procedure for Borrowing. Each borrowing of Loans, each
conversion of Loans of one Type to the other, and each continuation of LIBOR
Loans shall be made upon delivery by the Borrower Representative of an
irrevocable notice to the Administrative Agent, by facsimile, or by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent. Each Borrowing Request and Conversion/Continuation Notice
must be received by the Administrative Agent not later than 2:00 p.m. New York
time (i) three (3) Business Days prior to the requested date of any borrowing
of, conversion to or continuation of LIBOR Loans, (ii) three (3) Business Days
prior to the conversion of a LIBOR Loan to a Base Rate Loan, and (iii) one (1)
Business Day prior to the requested date of any borrowing of any Base Rate Loan.
Each written notice of borrowing or conversion shall specify (i) whether the
requested borrowing is to be Revolving Borrowing or an Acquisition Borrowing, a
conversion of Loans from one Type to the other, or a continuation of a LIBOR
Loan, (ii) the requested date of the borrowing, continuation or conversion, as
the case may be (which shall be a Business Day), (iii) the principal amount of
the Revolving Loan or Acquisition Loan to be borrowed, continued or converted,
(iv) if applicable, the duration of the Interest Period applicable thereto; and
(vi) if applicable, the Type of Loans to be borrowed or to which existing Loans
are to be converted. Each borrowing of, conversion to or continuation of LIBOR
Loans shall be in an amount equal to $250,000 or whole multiples of $100,000 in
excess thereof. If the Borrower fails to specify a Type of Loan in a Borrowing
Request or Conversion/Continuation Notice or if the Borrower fails to give
timely notice requesting a conversion or continuation, then the Revolving Loans
or Acquisition Loans, as the case may be, shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loan. If the Borrower Representative requests a
borrowing of, conversion to or continuation of a LIBOR Loan in any such
borrowing or conversion notice, but fails to specify an Interest Period, the
Borrower Representative will be deemed to have specified an Interest Period of
one month. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent so notifies the Borrower
Representative, then, so long as a Default is continuing (i) no outstanding
Revolving Loan or Acquisition Loan may be converted to or continued as a LIBOR
Loan and (ii) unless repaid, each

-43-



--------------------------------------------------------------------------------



 



LIBOR Loan shall be converted to a Base Rate Loan at the end of the Interest
Period applicable thereto.
     SECTION 2.12. Funding of Loans. (a) Following receipt of a Borrowing
Request or a Conversion/Continuation Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Revolving Loan
Percentage or Applicable Acquisition Loan Percentage, as applicable, under the
applicable Loan or the applicable Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower Representative, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.11. In the case of an Acquisition
Borrowing or a Revolving Borrowing, (i) each appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Dollars in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Borrowing Request or
Conversion/Continuation Notice and (ii) upon satisfaction or waiver of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Borrowing, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower Representative in like funds as received
by the Administrative Agent either by (A) crediting the account of the
applicable Borrower or Borrowers on the books of the Administrative Agent with
the amount of such funds or (B) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower Representative; provided, however, that if,
on the date a Borrowing Request with respect to a Revolving Borrowing is given
by the Borrower Representative, there are LC Disbursements and/or LC Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such LC Disbursements and/or LC
Borrowings, and second, shall be made available to the Borrower Representative
as provided above.
     (b) The Administrative Agent shall make each Loan to be made by it
hereunder on the proposed date thereof available to the Borrower Representative
by promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that Base Rate Loans made to: (i) finance the reimbursement of
an LC Disbursement as provided in Section 2.09, or (ii) make other payments
under Section 2.09, shall be retained (or disbursed) by the Administrative
Agent.
     SECTION 2.13. Interest Elections. (a) Each borrowing of Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a LIBOR Loan, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Revolving Loan or Acquisition Loan to a different Type or to continue a
LIBOR Loan and, in the case of converting to or continuing a LIBOR Loan, shall
elect an Interest Period therefor, all as provided in Section 2.11. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
          (b) Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue any Borrowing if the Interest Period requested with respect thereto
would:

-44-



--------------------------------------------------------------------------------



 



  (i)   with respect to any Revolving Borrowing, end after the Revolving
Maturity Date;     (ii)   with respect to any Acquisition Loan, end after the
Conversion Date, except as hereinafter provided; and     (iii)   after the
Conversion Date with respect to the Acquisition Loans, end after the Acquisition
Loan Maturity Date.

          (c) The interest elections in effect as of the Effective Date with
respect to Revolving Loans shall remain in full force and effect until the
Borrower Representative makes an election as herein provided.
     SECTION 2.14. Interest. (a) Each Base Rate Loan shall bear interest at the
Base Rate Basis.
          (b) Each LIBOR Loan shall bear interest at the LIBOR Basis for the
Interest Period in effect for such Loan.
          (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent may, at its option,
or shall, at the request of the Required Lenders, by notice to the Borrower
Representative, declare that: (i) all Acquisition Loans and Revolving Loans
shall bear interest at 2% above the rate otherwise applicable to such
Acquisition Loans; and (ii) the Term Loan and the Real Estate Loan shall bear
interest at 5% above the rate otherwise applicable to such Loan.
          (d) Borrowers shall pay accrued interest on each Loan in arrears on
each Interest Payment Date for such Loan and upon termination of the applicable
maturity date of such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year
consisting of (i) in the case of Base Rate Loans, 365 or 366 days, as the case
may be, or (ii) in the case of LIBOR Loans, 360 days; and in each instance under
(i) and (ii) above, shall be payable for the actual number of days elapsed. The
applicable Base Rate or LIBOR Basis shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
          (f) If, for any fiscal quarter, the Consolidated Leverage Ratio set
forth in the Compliance Certificate with respect to the applicable Test Period
shall be determined to have been incorrectly reported, then at the Required
Lender’s election, the Applicable Margins may be retroactively adjusted to
reflect any higher rate that would have been applicable had the Consolidated
Leverage Ratio been correctly reported on such Compliance Certificate. The
Borrowers shall pay on demand the unpaid interest that should have been paid had
the correct Applicable Margins been in effect for the interest periods affected
thereby.

-45-



--------------------------------------------------------------------------------



 



     SECTION 2.15. Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a LIBOR Loan:

  (i)   any Lender determines in its Permitted Discretion (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBOR Basis for such Interest Period; or     (ii)
  any Lender determines in its Permitted Discretion the LIBOR Basis for such
Interest Period will not adequately and fairly reflect the cost to such Lender
of making or maintaining its Loans included in such Borrowing for such Interest
Period; or

          (b) if after the Effective Date, any Lender shall have determined that
the adoption or modification of any Change of law that has or would have the
effect of making it unlawful for the Lender to honor its obligations to make
LIBOR Loans or to continue to make or maintain LIBOR Loans,
then the Administrative Agent shall give notice thereof to the Borrower
Representative by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower Representative that
the circumstances giving rise to such notice no longer exist, any Borrowing
Request that requests the borrowing of, or any Conversion/Continuation Notice
that elects a continuation of or conversion to a LIBOR Loan, shall be
ineffective and such Borrowing shall be made as, converted to or continued as a
Base Rate Loan.
     SECTION 2.16. Termination and Reduction of Commitments. (a) Unless
otherwise terminated under Article VIII or clause (b) of this Section:

  (i)   the Revolving Commitment shall terminate upon the expiration of the
Revolving Loan Availability Period; and     (ii)   the Acquisition Loan
Commitment shall terminate upon the expiration of the Acquisition Loan
Availability Period.

          (b) The Borrower Representative may at any time terminate the
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit, or at the discretion of the Administrative Agent a back
up standby letter of credit satisfactory to the Administrative Agent, equal to
105% of the LC Exposure as of such date), (iii) the payment in full of the
accrued and unpaid fees, including any applicable Prepayment Fee (and/or Yield
Maintenance Fee), and (iv) the payment in full of all reimbursable expenses and
other Obligations together with accrued and unpaid interest thereon.
          (c) The Borrower Representative may from time to time reduce the
Acquisition Loan Commitment, provided that (x) each reduction of the Acquisition
Loan Commitment shall be in an amount that is an integral multiple of
$100,000.00, (y) the Borrower

-46-



--------------------------------------------------------------------------------



 



Representative shall not reduce the Acquisition Loan Commitment if, after giving
effect to any concurrent prepayment of the Acquisition Loans in accordance with
Section 2.17, the sum of the outstanding Acquisition Loans would exceed the
Acquisition Loan Commitment and (z) the Borrowers shall pay the applicable
Prepayment Fee under Section 3.03(c).
          (d) The Borrower Representative shall notify the Administrative Agent
of any election to terminate the Commitments or reduce the Acquisition Loan
Commitment under paragraph (b) or (c) of this Section at least five (5) Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitment shall be permanent.
          (e) The Administrative Agent shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrowers to the Administrative Agent and the Lenders resulting from each Loan
made by the Lenders, including the amounts of principal and interest payable and
paid to the Lender from time to time hereunder.
          (f) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to the
Administrative Agent and the Lenders hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder.
          (g) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (h) The entries made in the accounts maintained pursuant to paragraph
(e), (f) or (g) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (i) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to the Administrative Agent a promissory note payable to the order of such
Lenders (or, if requested by the Administrative Agent, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

-47-



--------------------------------------------------------------------------------



 



     SECTION 2.17. Prepayment of Loans. (a) Prepayments. The Borrowers shall
have the right at any time and from time to time, and the obligation upon the
occurrence of the events described in paragraph (c) of this Section, to prepay
any Loan in whole or in part, subject to: (i) prior notice in accordance with
paragraph (f) of this Section; and (ii) the payment of any applicable Prepayment
Fees, Yield Maintenance Fees and other fees payable under Section 3.03.
          (b) [Reserved].
          (c) Mandatory Prepayments upon Prepayment Events. In the event and on
each occasion that any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, such Loan Party shall, immediately
after such Net Proceeds are received by such Loan Party, prepay the Obligations
(which prepayment shall be applied as set forth in Section 2.17(e) below) in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (b) of the definition of the term “Prepayment
Event”, if the Borrower Representative shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Loan Parties intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within ninety 90 days after receipt of such Net Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default or Event of Default has occurred and is continuing,
then either (i) so long as full cash dominion is not in effect, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if full cash dominion is in effect, if the
Net Proceeds specified in such certificate are to be applied by (A) such Loan
Party, then such Net Proceeds shall be applied by the Administrative Agent to
reduce the outstanding principal balance of the Revolving Loans (without a
permanent reduction of the Revolving Commitment) and upon such application, the
Administrative Agent shall establish a Reserve against the Borrowing Base in an
amount equal to the amount of such proceeds so applied and (B) any Loan Party
that is not a Borrower, then such Net Proceeds shall be deposited in a cash
collateral account and in either case, thereafter, such funds shall be made
available to the applicable Loan Party as follows:

  (i)   The Borrower Representative shall request a Revolving Loan (specifying
that the request is to use Net Proceeds pursuant to this Section) or the
applicable Loan Party shall request a release from the cash collateral account
be made in the amount needed;     (ii)   so long as the conditions set forth in
Section 4.02 have been met, the Lenders shall make such Revolving Loan or the
Administrative Agent shall release funds from the cash collateral account; and  
  (iii)   in the case of Net Proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan;

provided that on the first Business Day after the end of such ninety (90) day
period, the Borrowers shall prepay the Obligations in an amount equal to such
Net Proceeds that have not then been so applied.

-48-



--------------------------------------------------------------------------------



 



          (d) [Reserved].
          (e) Application of Prepayments.

  (i)   So long as no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the right to specify how principal prepaid
pursuant to Section 2.17(a) shall be applied.     (ii)   Amounts prepaid
pursuant to Section 2.17(c) as to (x) any insurance or condemnation proceeds, to
the extent they arise from casualties or losses to real estate, or (y) any sale
of all or part of the Mortgaged Premises, shall be applied first to the Real
Estate Loan, until paid in full and then in the order set forth in clause
(iv) hereof.     (iii)   Amounts prepaid pursuant to Section 2.17(c) as a result
of the occurrence of any event described in clause (a), (c), or (d) of the
definition of the term “Prepayment Event” shall only be applied to prepay the
then outstanding principal balance of the Acquisition Loans until paid in full,
and any excess proceeds may be used by issuer for any corporate purpose not
prohibited under this Agreement. During the Acquisition Loan Availability
Period, any amounts repaid pursuant to this clause (e)(iii) may be reborrowed in
accordance with Section 2.09(a).     (iv)   Amounts prepaid pursuant to
Section 2.17(c) other than those described in clause (ii) and clause (iii) above
shall be applied as follows:

  (1)   first to prepay the Term Loan;     (2)   second to prepay the Real
Estate Loan;     (3)   third, to the remaining Loans as follows:     (I)   if
the Conversion Date has occurred, as follows:         (A) first, to prepay the
Acquisition Loans;         (B) then to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment and to cash collateralize
outstanding LC Exposure; or     (II)   if the Conversion Date has not occurred
with respect to the Acquisition Loans, to prepay the Revolving Loans and
Acquisition Loans, ratably in accordance with the then outstanding amounts
thereof, without a corresponding reduction in the respective Commitments and to
cash

-49-



--------------------------------------------------------------------------------



 



      collateralize outstanding LC Exposure (once the outstanding principal
balance of the Revolving Loans and LC Disbursements is $0.00); then

  (4)   fourth, to be held as cash collateral for or repay the Swap Termination
Value (if any) and the F/X Exposure (if any), ratably in accordance with the
then outstanding amounts thereof then due.

  (v)   Any prepayment of the Term Loan and Real Estate Loan, and after the
Conversion Date, the Acquisition Loans, shall be applied to installments of each
respective Loan in inverse order of maturity.

All such amounts prepaid pursuant to Section 2.17(c) and applied to prepay the
Revolving Loans shall be so applied without a corresponding reduction in the
Revolving Commitment and to cash collateralize outstanding LC Exposure. If the
precise amount of insurance or condemnation proceeds allocable to Inventory as
compared to equipment, fixtures and real property is not otherwise determined,
the allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion.
          (f) The Borrower Representative shall notify the Administrative Agent
by telephone (confirmed by facsimile or by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) of any
prepayment hereunder (i) in the case of prepayment of a LIBOR Loan, not later
than 10:00 a.m., New York time, three (3) Business Days before the date of
prepayment, or (ii) in the case of prepayment of a Base Rate Loan not later than
10:00 a.m., New York time, the day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Loan or portion thereof to be prepaid. Each partial prepayment of any Loan
shall be in an amount equal to $100,000.00 or whole multiples of $100,000.00 in
excess thereof. Prepayments shall be accompanied by accrued interest and the
payment of any applicable Prepayment Fees, Yield Maintenance Fees and other fees
payable under Section 3.03.
     SECTION 2.18. Fees and Other Charges. (a) Unused Revolver Fee. The
Borrowers agree to pay to the Administrative Agent for the account of the
Revolving Credit Lenders in accordance with their Applicable Revolving Loan
Percentage a commitment fee (the “Unused Revolver Fee”) for the period from and
including the Effective Date to the last day of the Revolving Loan Availability
Period, which shall accrue at the rate designated on the grid in the definition
“Applicable Margin” on the average daily amount of the Unutilized Revolving
Commitment. The rate of the Unused Revolver Fee shall be reset on each
Determination Date. The accrued Unused Revolver Fee shall be payable in arrears
on the last day of each October, January, April and July and on the date on
which the Revolving Commitment terminates. The Unused Revolver Fee shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed.
          (b) Unused Acquisition Loan Fee. The Borrowers agree to pay to the
Administrative Agent for the account of the Lenders in accordance with their
Applicable Acquisition Loan Percentage a commitment fee (the “Unused Acquisition
Loan Fee”) for the

-50-



--------------------------------------------------------------------------------



 



period from and including the Effective Date to the last day of the Acquisition
Loan Availability Period, which shall accrue at the rate designated on the grid
in the definition “Applicable Margin” on the average daily amount of the
Unutilized Acquisition Loan Commitment. The rate of the Unused Acquisition Loan
Fee shall be reset on each Determination Date. The accrued Unused Acquisition
Loan Fee shall be payable in arrears on the last day of each October, January,
April and July and on the Conversion Date. The Unused Acquisition Loan Fee shall
be computed on the basis of a year of three hundred sixty (360) days and shall
be payable for the actual number of days elapsed.
          (c) Letter of Credit Fee. The Borrowers agree to pay to the
Administrative Agent for the account of the Revolving Credit Lenders a letter of
credit fee in respect of each Letter of Credit (“Letter of Credit Fee”), at a
per annum rate equal to 0.75% of the undrawn face amount of the Letter of
Credit, payable in advance (i) on the issuance date, and (ii) on each
anniversary date thereof. In addition, the Borrowers agree to pay the
Administrative Agent for the account of the LC Issuer standard fees with respect
to the issuance, administration, amendment, renewal or extension of any Letter
of Credit or the processing of any presentation or payment made thereunder. Any
other fees payable under this Section 2.18(c) shall be payable within ten (10)
days after demand. All Letter of Credit Fees shall be computed on the basis of a
three hundred sixty (360) day year and shall be payable for the actual number of
days elapsed.
          (d) Issuance Fee. The Borrowers shall pay to the Administrative Agent
for the sole account of the LC Issuer a fronting fee in such amount as is
customarily charged by the LC Issuer for letters of credit of the type and the
duration being issued (the “Issuance Fee”).
          (e) Arrangement Fee. The Borrowers shall pay to the Administrative
Agent an arrangement fee in accordance with a certain fee letter by and among
the Administrative Agent, TD Banknorth, N.A. and the Borrowers.
          (f) Late Charge. The Borrowers agree to pay the Administrative Agent
for the account of the Lenders holding such Obligations, with respect to any
payment of principal, interest or fees due under this Agreement that is not made
within ten (10) days after its due date, a late charge equal to six percent (6%)
of the amount past due.
          (g) Non-Refundability. All fees payable under this Section 2.18 shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent. All fees paid under this Section 2.18 shall not be refundable under any
circumstances.
     SECTION 2.19. Intentionally Deleted.
     SECTION 2.20. Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders and/or LC Issuer to which such payment is owed, at the
Funding Office in Dollars and in immediately available funds not later than
11:00 a.m. New York time on the date specified herein. The Administrative Agent
will promptly distribute to each Lender and the LC Issuer its Applicable
Percentage in respect of

-51-



--------------------------------------------------------------------------------



 



the relevant Loan (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender and/or LC Issuer. All
payments received by the Administrative Agent after 11:00 a.m. New York time
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers (other than payments on the LIBOR Loans) shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day.
If any payment on a LIBOR Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to this paragraph, such extension of time shall be
reflected in computing interest or fees, as the case may be.
          (b) Funding Account. The Borrowers hereby irrevocably authorize the
Administrative Agent to charge to the Funding Account, or if the funds therein
are insufficient, to advance to the Funding Account as a Revolving Loan that is
a Base Rate Loan and simultaneously charge to the Funding Account, a sum
sufficient to pay when due all scheduled payments of principal and all interest
accrued on the Obligations and to pay when due all costs, fees and expenses at
any time owed by the Borrowers to the Administrative Agent, the Lenders, the LC
Issuer and/or the other Secured Parties hereunder. The Administrative Agent will
account to the Borrower Representative monthly with a statement of Loans,
charges and payments made pursuant to this Agreement, and such account rendered
by the Administrative Agent shall be deemed final, binding and conclusive upon
the Borrowers unless the Administrative Agent is notified by the Borrower
Representative in writing to the contrary within thirty (30) days of the date
each accounting is mailed to the Borrower Representative. Such notice shall only
be deemed an objection to those items specifically objected to therein.

  (c) (i)  Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.12 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays its share of the applicable Borrowing to the Administrative

-52-



--------------------------------------------------------------------------------



 



      Agent, then the amount so paid shall constitute such Lender’s Loan
included in such Borrowing.     (ii)   Payments by the Borrowers; Presumptions
by Administrative Agent. Unless the Administrative Agent shall have received
notice from the Borrower Representative prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the LC
Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the LC Issuer, as the case may be, the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the LC Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the LC Issuer in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.     (iii)   A
notice of the Administrative Agent to any Lender or the Borrower Representative
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

          (d) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
          (e) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
          (f) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

-53-



--------------------------------------------------------------------------------



 



          (g) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, LC Disbursements, LC Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal, LC Disbursements and LC Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal, LC Disbursements and LC Borrowings then due to
such parties.
     SECTION 2.21. Sharing Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any the Loans due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Loans due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Loans due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the Loans
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Loans owing (but not due and payable) to all Lenders hereunder
and under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Loans owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in LC Exposure of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Loans then due and payable to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:

  (i)   if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and     (ii)   the provisions of this section shall
not be construed to apply to (x) any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation or subparticipations in any of its Loans or subparticipations in
LC Exposure to any assignee or participant, other than to a Borrower or any
Subsidiary thereof (as to which the provisions of this section shall apply).

-54-



--------------------------------------------------------------------------------



 



     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III
Illegality, Increased Costs, Yield Maintenance and Taxes
     SECTION 3.01. Illegality. If any Change in Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Loans, or to determine
or charge interest rates based upon the LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, any obligation of such Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies (and each Lender agrees that it will provide promptly such
notice) the Administrative Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), convert all LIBOR Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such conversion, the Borrowers shall also pay accrued interest on the amount so
converted.
     SECTION 3.02 Increased Costs. (a) If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Basis); or     (ii)   impose on any Lender or the London interbank
market any other condition affecting this Agreement or LIBOR Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to any Lender of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by any Lender hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender such
additional amount or amounts to compensate such Lender for such additional costs
incurred or reduction suffered.

-55-



--------------------------------------------------------------------------------



 



          (b) Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, as a consequence of this Agreement or the Loans made or Letters
of Credit issued by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than two hundred seventy (270) days
prior to the date that such Lender notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the two hundred seventy (270) day period referred to above shall be
extended to include the period of retroactive effect thereof.
     SECTION 3.03. Break Funding, Prepayment and Yield Maintenance Fees.
          (a) Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto or (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08 (c) or
(d) and is revoked in accordance therewith), then, in any such event, the
Borrowers shall compensate the Lenders for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBOR Basis that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of such

-56-



--------------------------------------------------------------------------------



 



Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
          (b) Yield Maintenance Fees for Fixed Rate Loans. In the event that the
Borrowers pay any principal with respect to a Fixed Rate Loan on any day other
than the date scheduled for such payment under Section 2.02 or 2.04, as
applicable, the Borrowers shall pay, simultaneously with such payment, the Yield
Maintenance Fee. Notwithstanding the foregoing, there shall be no Yield
Maintenance Fee if such payment is made entirely from excess cash flow from the
Borrowers’ operations in the ordinary course of business, from the proceeds of
the issuance by Holdings or any other Borrower of any Equity Interests, or from
the proceeds of a refinancing of the Obligations in a transaction in which TD
Banknorth, N.A. or one of its Affiliates provides or arranges a replacement
credit facility for the Borrowers.
          (c) Prepayment Fee. (i) Acquisition Loan. In the event that the
Borrowers permanently reduce (including, without limitation, a reduction to $0
or termination) the Acquisition Loan Commitment pursuant to Section 2.16(c)
before the Conversion Date, the Borrowers shall pay to the Administrative Agent
for the account of the Lenders in accordance with their Applicable Acquisition
Loan Percentage, simultaneously with any such reduction, a prepayment fee of 2%
of any such commitment reduction. In the event that the Borrowers pay any
principal with respect to any Acquisition Loan after the Conversion Date on any
day other than the date scheduled for such payment under Section 2.10(b), the
Borrowers shall pay, simultaneously with any such prepayment, a prepayment fee
of 1% of such principal payment, provided, however, there shall be no Prepayment
Fee with respect to any prepayment of principal of the Acquisition Loan if such
payment is made entirely from excess cash flow from the Borrowers’ operations in
the ordinary course of business, from the proceeds of the issuance by any
Borrower of any Equity Interests, or from the proceeds of a refinancing of the
Obligations in a transaction in which the Administrative Agent or one of its
Affiliates provides or arranges a replacement credit facility for the Borrowers.
          (ii) Revolving Loan. In the event that the Borrowers terminate the
Revolving Commitment pursuant to Section 2.16(b) on or before November 30, 2009,
the Borrowers shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders in accordance with their Applicable Revolving Loan
Percentage, simultaneously with any such termination, a prepayment fee of 2% of
the outstanding Revolving Commitment so terminated. In the event that the
Borrowers terminate the Revolving Commitment pursuant to Section 2.16(b) after
November 30, 2009, the Borrowers shall pay, simultaneously with any such
termination, a prepayment fee of 1% of the outstanding Revolving Commitment so
terminated, provided, however, there shall be no Prepayment Fee with respect to
any prepayment of principal of the Revolving Commitment if such payment is made
entirely from excess cash flow from the Borrowers’ operations in the ordinary
course of business, from the proceeds of the issuance by any Borrower of any
Equity Interests, or from the proceeds of a refinancing of the Obligations in a
transaction in which the Administrative Agent or one of its Affiliates provides
or arranges a replacement credit facility for the Borrowers.

-57-



--------------------------------------------------------------------------------



 



The prepayment fees described in this Section 3.03(c) are referred to in this
Agreement as a “Prepayment Fee”.
     SECTION 3.04. Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.02, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.05, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.02 or 3.05, as the case may be, in the future, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, the Borrowers may replace such Lender in accordance with
Section 10.13.
     SECTION 3.05. Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the LC Issuer or the applicable Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
          (b) Payment of Other Taxes by the Borrowers. In addition, the
Borrowers shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c) Indemnification by the Borrowers. The Borrowers and each other
Loan Party shall indemnify the Administrative Agent and each Lender (and in the
case of any such party that is a pass-through entity for purposes of the
Indemnified Tax or Other Tax in question, any of the beneficial owners of such
party) within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or any
Lender on or with respect to any payment by or on account of any obligation of
any Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental

-58-



--------------------------------------------------------------------------------



 



Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by the Administrative Agent shall be conclusive
absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower or any other Loan Party to a
Governmental Authority, such Borrower or such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Status of Lenders. Any Lender (and, if a pass-through entity, any
of its beneficial owners) that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower or any
other Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to the
Borrower Representative (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender (and, if a pass-through entity, any of its beneficial owners), if
requested by the Borrower Representative or the Administrative Agent, shall, to
the extent it may lawfully do so, deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not any payment made hereunder or under any other Loan
Document to such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in this
subclause (e), no Lender (or, in the case of a Lender that is a pass-through
entity, its owners) will be required to provide any documentation with regard to
any tax imposed by a jurisdiction other than the United States if in such
party’s good faith sole discretion, such submission would subject it to
unreimbursed expense or would otherwise be disadvantageous to such party.
          Without limiting the generality of the foregoing, in the event that
any Borrower is resident for tax purposes in the United States, any Foreign
Lender (and, if a pass-through entity, any of its beneficial owners) shall, to
the extent it may lawfully do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Representative or the Administrative Agent, but only if
such Foreign Lender or beneficial owner is legally entitled to do so), whichever
of the following is applicable:

  (i)   duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor thereto) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,     (ii)   duly completed copies of Internal
Revenue Service Form W-8ECI (or any successor thereto),

-59-



--------------------------------------------------------------------------------



 



  (iii)   in the case of a Foreign Lender (or, in the case of a pass-through
entity, any of its beneficial owners) claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender or beneficial owner is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor thereto), and/or     (iv)   any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made.

          From time to time, each Lender shall promptly notify the
Administrative Agent of any change in such Lender’s or beneficial owner’s
circumstances that would modify or render invalid any claimed exemption or
reduction.
          A Lender that is a United States person within the meaning of Code
section 7701(a)(30) shall deliver a duly completed IRS Form W-9 to the Borrower
Representative and the Administrative Agent at the times described above with
respect to the other withholding forms; provided, however, that a Lender or
Assignee that the Borrowers may treat as an “exempt recipient” within the
meaning of Treasury Regulations section 1.6049-4(c) (without regard to the third
sentence thereof) shall not be required to provide an IRS Form W-9, except to
the extent required under Treasury Regulations section 1.1441-1.
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its good faith sole discretion, that it has received a
refund (in cash or as an offset against other taxes otherwise then due and
payable) of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section 3.05 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority other than penalties, interest and other charges
arising out of the willful misconduct or gross negligence of Administrative
Agent or such Lender) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such amount to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its

-60-



--------------------------------------------------------------------------------



 



taxes that it deems confidential) to any Borrower or any other Person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to any Borrower the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.
          (g) Notwithstanding anything contained herein to the contrary, the
provisions of Sections 3.02, 3.03(a) and 3.05 shall survive the expiration or
termination of this Agreement and the other Loan Documents and the payment in
full of the Loans.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of each Lender to make Loans
and to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.01):
          (a) Credit Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent and its counsel.
          (b) Financial Projections. The Administrative Agent shall have
received satisfactory projections of (i) consolidated financial statements of
Holdings for the 2008 fiscal year, and (ii) unaudited interim consolidated
financial statements of Holdings for each fiscal quarter ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of Holdings.
          (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership

-61-



--------------------------------------------------------------------------------



 



agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.
          (d) No Default Certificate. The Administrative Agent shall have
received a Compliance Certificate, signed by the Financial Officer, on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article V are true and correct as of such date, (iii) demonstrating compliance
with the financial covenants set forth in Section 7.12, and (iv) certifying any
other factual matters as may be reasonably requested by the Lender.
          (e) Fees. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.
          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 7.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Lender.
          (g) Personal Property Requirements. The Administrative Agent shall
have received:

  (i)   satisfactory evidence that all certificates or instruments representing
or evidencing the Securities Collateral (as defined in the Security Agreement)
accompanied by instruments of transfer and stock powers undated and endorsed in
blank have been delivered to the Administrative Agent;     (ii)   satisfactory
evidence that all other certificates, agreements, including control agreements,
or instruments necessary to perfect the Administrative Agent’s security interest
in all Chattel Paper, all Instruments, all Deposit Accounts, all Securities
Accounts, all Commodity Accounts, and all Investment Property of each Loan Party
(as each such term is defined in the Security Agreement and to the extent
required by the Security Agreement) have been delivered to the Administrative
Agent;     (iii)   UCC financing statements in appropriate form for filing under
the UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created,

-62-



--------------------------------------------------------------------------------



 



      by the Collateral Documents (to the extent required by the Security
Agreement);     (iv)   copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches, each of a recent
date in each of the jurisdictions set forth in Schedule 11(a) and Schedule 11(b)
attached to the Perfection Certificate;     (v)   with respect to each location
set forth on Schedule 5.06 that is not owned in fee simple by a Loan Party or a
Subsidiary, a Collateral Access Agreement or bailee letter, as indicated on such
schedule; provided that no such Collateral Access Agreement or bailee letter
shall be required with respect to any Real Property that could not be obtained
after the Loan Party that is the lessee of such Real Property or owner of the
inventory or other personal property Collateral stored with the bailee thereof,
as applicable, shall have used all commercially reasonable efforts to do so; and
    (vi)   evidence reasonably acceptable to the Administrative Agent of payment
or arrangements for payment by the Loan Parties of all applicable recording
taxes, fees, charges, costs and expenses required for the recording of the
Collateral Documents.

          (h) Real Property Requirements. The Administrative Agent shall have
received:

  (i)   a Mortgage encumbering each Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Administrative Agent;    
(ii)   with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Administrative Agent in order for the owner or holder
of the fee or

-63-



--------------------------------------------------------------------------------



 



      leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;     (iii)
  with respect to each Mortgaged Property that is owned in fee, a Title Policy;
    (iv)   with respect to each Mortgaged Property that is owned in fee, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;     (v)   evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies referred to above;     (vi)   with
respect to each Mortgaged Property, copies of all Leases in which any Borrower
or any other Loan Party holds the lessor’s interest or other agreements relating
to possessory interests, if any. Such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be acceptable to the Administrative Agent;    
(vii)   with respect to each Mortgaged Property, each Loan Party shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;     (viii)   a completed Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property.

          (i) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 6.09 and the applicable provisions of the Collateral Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.

-64-



--------------------------------------------------------------------------------



 



          (j) Litigation. No litigation shall be pending with respect to the
Loans or the definitive documentation in respect of the Loans. There shall not
exist any judgment, order, injunction or other restraint prohibiting the
consummation of the Transactions.
          (k) Fees and Expenses. All accrued fees and expenses of the
Administrative Agent and the Lenders (including the reasonable out-of-pocket the
fees and expenses of Edwards Angell Palmer & Dodge LLP, counsel for the
Administrative Agent and of local counsel for the Lenders) shall have been paid.
          (l) PATRIOT Act. The Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
          (m) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or its counsel may have reasonably
requested.
     SECTION 4.02. Each Credit Event. The obligation of the Lenders to make a
Loan on the occasion of any Borrowing, and to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
          (a) Receipt by the Administrative Agent of a Borrowing Request.
          (b) The representations and warranties of the Loan Parties set forth
in this Agreement shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.
          (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
          (d) After giving effect to any requested Revolving Borrowing or the
issuance of any requested Letter of Credit, Revolving Availability is not less
than zero.
          (e) With respect to any requested Acquisition Borrowing:

  (i)   other than with respect to the Acquisition Borrowing made on the
Effective Date to refinance the outstanding acquisition loan under the Existing
Credit Agreement, the conditions set forth in Section 2.07(b) shall also have
been satisfied;     (ii)   after giving effect to the requested Acquisition
Borrowing, the Acquisition Availability is not less than zero; and     (iii)  
the Administrative Agent has a first perfected lien on all assets of the Loan
Parties.

-65-



--------------------------------------------------------------------------------



 



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a), (b),
(c), (d) and (e) of this Section, as applicable.
ARTICLE V
Representations and Warranties
     Each Loan Party represents and warrants to the Administrative Agent, each
Lender and the LC Issuer that:
     SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has the organizational power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clause (b) (i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
     SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation (including, without limitation, the Contractual
Obligations described in Section 7.01(c)) to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, except for matters that would not reasonably be expected to have a
Material Adverse Effect, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, except for matters that would not reasonably be expected to
have a Material Adverse Effect, or (c) violate any Law. Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document or for the consummation
of the Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by any Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral, except for
(i) filings necessary to perfect the Liens on

-66-



--------------------------------------------------------------------------------



 



the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Security Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect. All applicable waiting periods in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
     SECTION 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally, and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     SECTION 5.05. Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended April 30, 2007, reported on by the Accountants, and
(ii) as of and for the fiscal quarter ended July 31, 2007 certified by a
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since April 30, 2007.
     SECTION 5.06. Properties. (a) As of the date of this Agreement, Schedule
5.06 sets forth the address of each parcel of real property that is owned or
leased by each Loan Party and each Subsidiary. Each of such leases and subleases
is valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists. Each
of the Loan Parties and each Subsidiary has good and indefeasible title to, or
valid leasehold interests in, all its real and personal property, free of all
Liens other than those permitted by Section 7.02 and Liens that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves.
          (b) Each Loan Party and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this

-67-



--------------------------------------------------------------------------------



 



Agreement, is set forth on Schedule 5.06, and the use thereof by the Loan
Parties and the Subsidiaries does not infringe in any material respect upon the
rights of any other Person, and the Loan Parties’ rights thereto are not subject
to any licensing agreement or similar arrangement.
     SECTION 5.07. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) on any Loan Party or any Subsidiary or (ii) that involve this Agreement
or the Transactions.
          (b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect on any Loan Party or Subsidiary, no Loan Party nor any
of its Subsidiaries (1) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law or (2) has become subject to any Environmental
Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     SECTION 5.08. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect on any Loan Party or Subsidiary. No Default has occurred and is
continuing.
     SECTION 5.09. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 5.10. Taxes. The Loan Parties and their Subsidiaries have timely
filed all Federal, state, provincial, foreign and other tax returns and reports
required to be filed, and have timely paid all Federal, state, provincial,
foreign and other Taxes levied or imposed upon them or their properties, income
or assets otherwise due and payable (whether or not shown on any Tax return)
including in their capacity as withholding agent, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and which
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. There is no proposed Tax assessment against any Loan
Party or their Subsidiaries that, if made, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Gross-up provisions applicable to employee payments in the ordinary course of
business or

-68-



--------------------------------------------------------------------------------



 



contained in employment agreements, the agreements to acquire any option, stock
or other equity interest in any Loan Party and the Loan Documents, neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement that
is currently in effect. Each Loan Party and each Subsidiary has made adequate
provision in accordance with GAAP for all material taxes not yet due and
payable. Neither any Loan Party nor any Subsidiary has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treas. Reg. Section 1.6011-4,
except as would not be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. Except any liabilities for taxes of any
consolidated, combined or unitary tax group of which any Loan Party is the
common parent, neither any Loan Party nor any Subsidiary thereof has any
liabilities for the taxes of any Person under Treas. Reg. Section 1.1502-6 or
any similar provision of state, local or foreign law, as a transferee or
successor, by contract or otherwise, except as would not result in a Material
Adverse Effect. Each Loan Party and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves. No tax liens have been filed and no claims are being asserted
with respect to any such taxes.
     SECTION 5.11. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each of the Loan Parties and their
Subsidiaries is in compliance in all material respects with the presently
applicable provisions of ERISA, the Code and any other applicable Law with
respect to each Plan. The present value of all accumulated benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000.00 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000.00 the fair market value
of the assets of all such underfunded Plans.
     SECTION 5.12. Margin Regulations. Neither any Borrower nor any of such
Borrower’s Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations T, U or X issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.
     SECTION 5.13. Disclosure. The Borrowers have disclosed to the
Administrative Agent, the Lenders and the LC Issuer all material agreements,
instruments and corporate or other restrictions to which it or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
on any Loan Party or any Subsidiary. Neither the Perfection Certificate nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of

-69-



--------------------------------------------------------------------------------



 



any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.
     SECTION 5.14. Material Agreements. All material agreements and contracts to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 5.14. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.
     SECTION 5.15. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
          (b) No Loan Party intends to, or will permit any of its Subsidiaries
to, or believes that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary. No Loan Party will permit any of its
Subsidiaries to incur debts beyond its ability to pay such debts as they mature,
if, as a result of doing so, it could be reasonably expected to have a Material
Adverse Effect on any Loan Party or Subsidiary.
     SECTION 5.16. Insurance. Schedule 5.16 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrowers believe that the insurance maintained by
or on behalf of the Loan Parties and Subsidiaries is adequate. Each Loan Party
has caused its Subsidiaries to maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best Company
adequate insurance in such amounts and for such risks where the failure to do so
could be reasonably expected to have a Material Adverse Effect on any Loan Party
or Subsidiary.
     SECTION 5.17. Capitalization and Subsidiaries. Schedule 5.17 sets forth
(a) a correct and complete list of the name and relationship to Holdings of each
and all of Holdings’

-70-



--------------------------------------------------------------------------------



 



Subsidiaries, (b) a true and complete listing of each class of each of Holdings’
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of Holdings and each of its Subsidiaries. All of the issued and outstanding
Equity Interests owned by any Loan Party has been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable.
     SECTION 5.18. Security Interest in Collateral.
          (a) Security Agreement. The Security Agreement is effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties,
legal and valid Liens on, and security interests in, the Collateral described
therein and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 6 to the Perfection Certificate,
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral described therein with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Administrative Agent to the extent possession or control by the
Administrative Agent is required by the Security Agreement), (iii) upon
recording by the Administrative Agent of its Lien on the certificates of title
of motor vehicles and (iv) upon compliance with the applicable perfection
requirements of the laws of jurisdictions other than the United States with
respect to Collateral as to which perfection of the Agent’s Lien thereon is not
subject to the laws of the United States, the Liens created by the Security
Agreement shall (to the extent provided therein) constitute perfected first
priority Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral described therein (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Encumbrances and Liens otherwise permitted by Section 7.02.
          (b) PTO Filing; Copyright Office Filing. When the Security Agreement
or a short form of either is duly filed in, as appropriate, the United States
Patent and Trademark Office, the United States Copyright Office, or in a similar
office maintained by a foreign Governmental Authority, the Liens created by such
Loan Documents shall constitute fully perfected first priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in Patents and Trademarks (each as defined in the Security Agreement) registered
or applied for with the United States Patent and Trademark Office, or in a
similar office maintained by a foreign Governmental Authority, and Copyrights
(as defined in the Security Agreement) registered or applied for with the United
States Copyright Office, or in a similar office maintained by a foreign
Governmental Authority, as the case may be, in each case subject to no Liens
other than Permitted Encumbrances.
          (c) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal and valid Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Encumbrances or other Liens
acceptable to the Administrative Agent, and when the Mortgages are duly filed in
the offices specified in the local counsel opinion delivered with respect
thereto

-71-



--------------------------------------------------------------------------------



 



in accordance with the provisions of Sections 4.01 or 6.13, the Mortgages shall
(to the extent provided therein) constitute perfected first priority Liens on,
and security interests in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, in each case prior in right
to any other Person, other than Liens permitted by such Mortgage.
     SECTION 5.19. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Loan Parties, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary. There are no
collective bargaining agreements or Multiemployer Plans covering the employees
of Holdings or any of its Subsidiaries as of the Effective Date and neither
Holdings nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years.
     SECTION 5.20. Affiliate Transactions. Except as set forth on Schedule 5.20,
as of the Effective Date, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any Loan
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any Loan
Party or any Person with which any Loan Party has a business relationship or
which competes with any Loan Party.
     SECTION 5.21. OFAC; PATRIOT Act.
          (a) No Loan Party or Subsidiary (i) is or will become a Person whose
Property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages or will engage in any
dealings or transactions prohibited by Section 2 of such Executive Order, or be
otherwise associated with any such Person in any manner violative of Section 2,
or (iii) will otherwise become a Person on the list of Specifically Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.
          (b) The Loan Parties and their Subsidiaries are in compliance in all
material respects with the Patriot Act. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

-72-



--------------------------------------------------------------------------------



 



     SECTION 5.22. Intellectual Property Matters. Each Loan Party owns, or is
licensed to use, all patents, patent applications, trademarks, trade names,
service marks, copyrights, technology, trade secrets, proprietary information,
domain names, know-how and processes necessary for the conduct of its business
as currently conducted (the “Intellectual Property”), except for those the
failure to own or license which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. To the knowledge
of each Loan Party, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor to the
knowledge of each Loan Party does the use of such Intellectual Property by each
Loan Party infringe the rights of any Person, except for such claims and
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.23. Use of Proceeds. The Borrowers will use the proceeds of the
Loans to effect the Transactions and pay related fees and expenses and as
otherwise permitted by section 6.08.
ARTICLE VI
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements and LC Borrowings shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Administrative Agent, the Lenders and the LC Issuer
that:
     SECTION 6.01. Financial Statements; Borrowing Base and Other Information.
The Borrower Representative will furnish to the Administrative Agent:
          (a) within one hundred twenty (120) days after the end of each fiscal
year of Holdings, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows and consolidating balance
sheet and income statement as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by the Accountants (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated and consolidating financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said Accountants;
          (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows and consolidating
balance sheet and income statement as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the

-73-



--------------------------------------------------------------------------------



 



case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate (i) certifying, in the case of
the financial statements delivered under clause (a) or (b), as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 7.12, and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 5.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
          (d) within one hundred and twenty (120) days after the end of each
fiscal year of each Operating Company, its management prepared consolidating
balance sheet and related statements of operations as of the end of and for the
fiscal year most recently ended, setting forth in each case in comparative form
the figures as of the end of the previous fiscal year, all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of such Operating Company and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
          (e) as soon as available, but in any event not later than ninety-two
(92) days after the beginning of each fiscal year of Holdings, a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and cash flow statement and a consolidating balance sheet and income
statement) of Holdings for each such fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;
          (f) as soon as available but in any event within thirty (30) days of
the end of each calendar month, and at such other times as may be requested by
the Administrative Agent, as of the period then ended, a consolidating Borrowing
Base Certificate for the Operating Companies and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request;
          (g) as soon as available but in any event within thirty (30) days of
the end of each calendar month and at such other times as may be requested by
the Administrative Agent, as of the period then ended, all delivered in a format
acceptable to the Administrative Agent:

  (i)   a detailed aging of each Operating Company’s Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and, if requested by the

-74-



--------------------------------------------------------------------------------



 



      Administrative Agent, (2) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;     (ii)   if requested by the
Administrative Agent, a schedule detailing the Inventory of each Operating
Company, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, (2) including a report of
any variances or other results of Inventory counts performed by each Operating
Company since the last Inventory schedule (including information regarding sales
or other reductions, additions, returns, credits issued by such Operating
Company and complaints and claims made against such Operating Company), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;    
(iii)   a worksheet of calculations prepared by the Borrower Representative to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;     (iv)   a reconciliation of each
Operating Company’s Accounts and Inventory between the amounts shown in such
Operating Company’s general ledger and financial statements and the reports
delivered pursuant to clauses (i) and (ii) above; and     (v)   a reconciliation
of the loan balance per the Borrower Representative’s general ledger to the loan
balance under this Agreement;

          (h) as soon as available but in any event within thirty (30) days of
the end of each calendar month and at such other times as may be requested by
the Administrative Agent, as of the month then ended, a schedule and aging of
each Operating Company’s accounts payable, delivered electronically in a text
formatted file acceptable to the Administrative Agent;
          (i) if requested by the Administrative Agent, a list of all customer
names, addresses and contact information, delivered in a format acceptable to
the Administrative Agent;

-75-



--------------------------------------------------------------------------------



 



          (j) promptly upon the Administrative Agent’s request:

  (i)   copies of invoices in connection with the invoices issued by any
Operating Company in connection with any Accounts, credit memos, shipping and
delivery documents, and other information related thereto;     (ii)   copies of
purchase orders, invoices, and shipping and delivery documents in connection
with any Inventory purchased by any Loan Party; and     (iii)   a schedule
detailing the balance of all intercompany accounts of the Loan Parties;

          (k) promptly following the formation of any Subsidiary, information
regarding such Subsidiary so that such Subsidiary may become a Loan Party;
          (l) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
          (m) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrowers or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request; and
          (n) in lieu of providing hard copies of the documents Holdings is
required to deliver pursuant to paragraph (l) above, Holdings shall be deemed to
have delivered the reports, proxy statements and other material to the
Administrative Agent at such time such reports, proxy statements and other
material are posted to the internet or filed with the Securities and Exchange
Commission; provided, however, access to such documents must be (i) available
free of charge; (ii) exist in a format downloadable by the Administrative Agent
(as determined by the Administrative Agent); and (iii) downloadable by the
Administrative Agent or if such statements are not in a format downloadable by
the Administrative Agent then upon notice by the Administrative Agent, Holdings
will provide copies of such postings or filings.
     SECTION 6.02. Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) receipt of any notice of any governmental investigation or any
litigation commenced or threatened against any Loan Party or Subsidiary that
(i) seeks damages in excess of $2,000,000.00, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party or Subsidiary, (v) alleges
the violation of any law regarding, or seeks remedies in connection with, any

-76-



--------------------------------------------------------------------------------



 



Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $1,000,000.00, or (vii) involves any product
recall;
          (c) any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral;
          (d) any loss, damage, or destruction to the Collateral in the amount
of $2,000,000.00 or more, whether or not covered by insurance;
          (e) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two (2) Business Days after receipt thereof);
          (f) all material amendments to any Material Agreement together with a
copy of each such amendment;
          (g) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000.00; and
          (h) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 6.03. Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is presently conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
     SECTION 6.04. Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) such liabilities would not result in
aggregate liabilities in excess of $1,000,000.00 and none of the Collateral
becomes subject to forfeiture or loss as a result of the contest.

-77-



--------------------------------------------------------------------------------



 



     SECTION 6.05. Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
     SECTION 6.06 Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (i) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent, or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice
and during regular business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent. Each Loan Party will permit the
Administrative Agent to conduct field audit examinations of the Loan Party’s
assets, liabilities, books and records at a frequency not less than once every
365 days; provided further that the Loan Party will permit the Administrative
Agent to conduct such examinations at any reasonable time and with any
reasonable frequency after a Default. In connection with such field audits, the
Loan Party will permit the Administrative Agent to make test verifications of
the Accounts with the Loan Party’s customers.
     SECTION 6.07. Compliance with Laws. Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property.
     SECTION 6.08. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for general working capital purposes, the
repayment of Acquisition Loans and/or the payment of fees and expenses incurred
in connection with the closing of the Loans. The proceeds of the Term Loan will
be used only to refinance the Existing Term Loan. The proceeds of the Real
Estate Loan will be used only to refinance the Existing Real Estate Loan. No
Acquisition Loan shall be used for any purpose other than as set forth in
Section 2.07. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.
     SECTION 6.09. Insurance. (a) Generally. Each Borrower will, and will cause
each Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company
(i) insurance in such amounts (with no greater risk retention) and against such
risks (including (A) loss or damage by fire and loss in transit; (B) theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
(C) business interruption; (D) general liability and (E) and such other
hazards), as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required pursuant to the Collateral Documents.
The Borrowers will furnish to the Administrative Agent information in reasonable
detail as to the insurance so maintained.

-78-



--------------------------------------------------------------------------------



 



     (b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, reduction in amount or change in coverage thereof shall be
effective until at least 30 days (or 10 days for nonpayment of premiums) after
receipt by the Administrative Agent of written notice thereof, (ii) name the
Administrative Agent as additional insured on behalf of the Administrative Agent
and the Secured Parties (in the case of liability insurance) or loss payee (in
the case of property insurance), as applicable, and (iii) be reasonably
satisfactory in all other respects to the Administrative Agent.
     (c) Flood Insurance. The Borrowers will, and shall cause each Subsidiary
to, with respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent may from time to time reasonably
require, except that such total amount shall not exceed the principal amount of
the outstanding Indebtedness secured by such Mortgaged Property, if at any time
the area in which any improvements are located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as amended from time to time.
     SECTION 6.10. Casualty and Condemnation. The Borrowers (a) will furnish to
the Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.
     SECTION 6.11. Appraisals. At any time that the Administrative Agent
requests, the Loan Parties will provide the Administrative Agent with appraisals
or updates thereof of the Inventory, equipment, intellectual property and real
property from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that if no Event of Default has occurred
and is continuing, the Administrative Agent may require one appraisal of each
type per calendar year, each of which shall be at the sole expense of the Loan
Parties.
     SECTION 6.12. Depository Banks. Each Borrower and each Domestic Subsidiary
will maintain TD Banknorth, N.A. as a principal depository bank, including for
the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.
Schedule 6.12 sets forth the details for all deposit and investments accounts
maintained by each Borrowers and each Domestic Subsidiary at any bank or
financial institution other than TD Banknorth, N.A.
     SECTION 6.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Borrower and each Domestic Subsidiary that is or becomes a
Loan Party shall, unless the Administrative Agent otherwise consents, cause each
Domestic Subsidiary of Holdings formed or acquired after the date of this
Agreement in accordance with the terms of

-79-



--------------------------------------------------------------------------------



 



this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit N hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (i) shall become a Loan Party by executing and
delivering a Guaranty and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, in any property of such Loan Party
which constitutes Collateral, including any parcel of real property located in
the U.S. owned by any Loan Party by executing and delivering Collateral
Documents.
          (b) The Borrowers and each Domestic Subsidiary that is or becomes a
Loan Party will cause (i) 100% of the issued and outstanding Equity Interests of
each of its Domestic Subsidiaries, (ii) 65% of the issued and outstanding Equity
Interests of each of its Foreign Subsidiaries (or such greater percentage that,
due to a change in applicable law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s U.S. parent and (2) could not
reasonably be expected to cause any material adverse tax consequences) entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and (iii) 100%
of the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by a Borrower or any Domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other Collateral
Documents as the Administrative Agent shall reasonably request. Notwithstanding
the foregoing, at any time after an Event of Default has occurred and is
continuing, each Loan Party will, upon the request of the Administrative Agent,
cause each Foreign Subsidiary to become a Loan Party and to grant Liens to the
Administrative Agent on its assets and have the balance of its stock pledged to
the Administrative Agent.
          (c) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.
          (d) If any material assets (including any Equity Interests and any
real property or improvements thereto or any interest therein) are acquired by
the Borrower or any Domestic Subsidiary that is or becomes a Loan Party after
the Effective Date (other than assets constituting Collateral under any
Collateral Document that become subject to the Lien in favor of the
Administrative Agent under any Collateral Document upon acquisition thereof),
the Borrower Representative will notify the Administrative Agent, and, if
requested by the Administrative Agent, the Borrowers will cause such assets to
be subjected to a Lien securing the Obligations and will take, and cause such
Domestic Subsidiary to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

-80-



--------------------------------------------------------------------------------



 



ARTICLE VII
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Administrative Agent, the
Lenders and the LC Issuer that:
     SECTION 7.01 Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 7.01(b) and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;
          (c) Indebtedness that is unsecured and subordinated to the Obligations
on terms satisfactory to the Administrative Agent in its Permitted Discretion,
including, without limitation, the subordinated debt incurred by Holdings as
more particularly described on Schedule 7.01(c); provided that after giving
effect to the incurrence of such Indebtedness, the Borrowers will remain in
compliance with Section 7.12;
          (d) Indebtedness of any Borrower to any Domestic Subsidiary and of any
Domestic Subsidiary to any Borrower or any other Domestic Subsidiary, provided
that (i) Indebtedness of any Subsidiary that is a Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Borrower to any Subsidiary shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
          (e) Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition of any capital assets (constituting purchase money
Indebtedness), including Capital Lease Obligations, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that after giving effect to the incurrence of such Indebtedness, the
Companies will remain in compliance with Section 7.12;
          (f) Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clause (b) hereof; provided
that, (i) the principal amount or interest rate of such Indebtedness is not
increased, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must

-81-



--------------------------------------------------------------------------------



 



include subordination terms and conditions that are at least as favorable to the
Administrative Agent as those that were applicable to the refinanced, renewed,
or extended Indebtedness;
          (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
          (h) Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business; and
          (i) Guarantees made by any Loan Party on behalf of any Subsidiary,
provided that after giving effect thereto, the Companies will remain in
compliance with Section 7.12.
     SECTION 7.02. Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
          (a) Liens created pursuant to any Loan Document;
          (b) Permitted Encumbrances;
          (c) any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 7.02(c);
provided that (i) such Lien shall not apply to any other property or asset of
any Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (d) Liens on capital assets acquired by any Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 7.01, and (ii) such security interests shall
not apply to any other property or assets of any Borrower or any Subsidiary;
          (e) in connection with any Acquisition, any Lien on personal property
of the acquisition target with respect to Capital Lease Obligations or purchase
money Indebtedness existing prior to acquisition by Holdings or any Subsidiary,
provided that (i) such Lien shall be limited to the assets financed by such
capital lease or purchase money Indebtedness, (ii) such Lien shall not apply to
the inventory, accounts and general intangibles of the acquisition target,
(iii) such Lien shall not apply or extend to any other assets or property of any
Loan Party, (iv) such Lien shall secure only those obligations it secures on the
date of such acquisition, including any extensions, renewals and replacements
thereof, and no future obligations, and (v) such Lien was not granted in
contemplation of or in connection with such Acquisition;
          (f) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

-82-



--------------------------------------------------------------------------------



 



          (g) Liens arising out of sale and leaseback transactions permitted by
Section 7.06.; and
          (h) Liens in favor of RBS Citizens, National Association in cash
collateral held by them in the amount of $125,000.00, to secure TCAC’s
reimbursement obligations under a certain letter of credit issued for the
account of TCAC.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 7.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.
     SECTION 7.03. Fundamental Changes. (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (i) any Subsidiary of any Borrower may merge into such Borrower in a
transaction in which such Borrower is the surviving corporation, (ii) any Loan
Party (other than the Borrower) may merge into any Loan Party in a transaction
in which the surviving entity is a Loan Party and (iii) any Subsidiary that is
not a Loan Party may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Administrative Agent;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.04.
          (b) No Loan Party will, nor will it permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by such Loan Party or such Subsidiary on the date of execution of this
Agreement and businesses reasonably related thereto.
          (c) Holdings will not engage in any business or activity other than
the ownership of all the outstanding shares of capital stock of S&W Corp.,
Thompson Holding and the other Subsidiaries and activities incidental thereto.
Holdings will not own or acquire any assets (other than Equity Interests of S&W
Corp., Thompson Holding or other Subsidiaries as permitted hereunder and the
cash proceeds of any Restricted Payments permitted by Section 7.08) or incur any
liabilities (other than liabilities under the Loan Documents and liabilities
reasonably incurred in connection with its maintenance of its existence), except
in accordance with this Agreement.
     SECTION 7.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one

-83-



--------------------------------------------------------------------------------



 



transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:
          (a) investments described in clauses (a) though (e) of the definition
of Permitted Investments, subject to control agreements in favor of the
Administrative Agent or otherwise subject to a perfected security interest in
favor of the Administrative Agent;
          (b) investments in existence on the date of this Agreement and
described in Schedule 7.04(b);
          (c) investments by Holdings in the S&W Corp. and Thompson Holding, and
by S&W Corp. and Thompson Holding in Equity Interests in their respective
Subsidiaries other than in Smith & Wesson, Inc., Smith & Wesson Distributing
Inc. and Smith & Wesson Firearms Training Centre GmbH, provided that any such
Equity Interests held by a Loan Party in any Subsidiary other than Smith &
Wesson Firearms Training Centre GmbH shall be pledged pursuant to this
Agreement;
          (d) loans or advances made by any Borrower to any Domestic Subsidiary
and made by any Subsidiary to any Borrower or any other Domestic Subsidiary;
          (e) guarantees constituting Indebtedness permitted by Section 7.01(i)
or arising by endorsement of items for deposit or collection received in the
ordinary course of business;
          (f) investments by Holdings in any Subsidiary to the extent required
to make a Permitted Acquisition in accordance with the terms of this Agreement,
provided with respect to any Foreign Subsidiary, such Foreign Subsidiary must
have the capacity to obtain its own financing without recourse to any Loan
Party;
          (g) <Intentionally omitted>;
          (h) subject to Section 8.02 hereof, notes payable, or stock or other
securities issued by Account Debtors to a Loan Party pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business, consistent with past practices;
          (i) investments in the form of Swap Agreements permitted by
Section 7.07;
          (j) investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with such Borrower or any
of the Subsidiaries so long as such investments were not made in contemplation
of such Person becoming a Subsidiary or of such merger;
          (k) investments received in connection with the dispositions of assets
permitted by Section 7.05;
          (l) investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances; and

-84-



--------------------------------------------------------------------------------



 



          (m) investments described on Schedule 7.04 (m).
     SECTION 7.05. Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to a Borrower or another Subsidiary in compliance with Section 7.04),
except:
          (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
          (b) sales, transfers and dispositions to a Borrower or any other Loan
Party;
          (c) sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
          (d) sales, transfers and dispositions of investments permitted by
clauses (h) and (j) of Section 7.04;
          (e) sale and leaseback transactions permitted by Section 7.06;
          (f) dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and
          (g) sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$2,000,000 during any fiscal year of the Borrower;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 100% cash consideration.
     SECTION 7.06. Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except as
permitted by Schedule 7.06 and except for any such sale of any fixed or capital
assets by the Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.

-85-



--------------------------------------------------------------------------------



 



     SECTION 7.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which a Borrower or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary, and
(c) Foreign Exchange Obligations.
     SECTION 7.08. Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrowers may
declare and pay dividends with respect to their common stock payable solely in
additional shares of its common stock and in cash to the extent after giving
effect thereto the Loan Parties will remain in compliance with Section 7.12, and
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests.
          (b) No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

  (i)   payment of Indebtedness created under the Loan Documents;     (ii)  
with the prior written consent of the Administrative Agent, and after satisfying
the requirements of Section 2.17(c) and (e), payment of Indebtedness permitted
by Section 7.01 with the proceeds of the issuance of Equity Interests;     (iii)
  payment of regularly scheduled interest and principal payments as and when due
in respect of any Indebtedness (subject to any subordination agreements);    
(iv)   with the prior written consent of the Administrative Agent, prepayment of
Indebtedness permitted by Section 7.01 provided that (A) no Default or Event of
Default has occurred and is continuing; and (B) the making of such prepayment
will not result in the occurrence of a Default or Event of Default after giving
effect thereto;     (v)   refinancings of Indebtedness to the extent permitted
by Section 7.01; and     (vi)   payment of secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness.

-86-



--------------------------------------------------------------------------------



 



     SECTION 7.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to a Borrower
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among a Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any loan,
advance or investment permitted by Sections 7.04(c), 7.04(d) or 7.04(f), (d) any
Indebtedness permitted under Sections 7.01(d) and 7.01(i), (e) any Restricted
Payment permitted by Section 7.08, (f) loans or advances to employees permitted
under Section 7.04, (g) the payment of reasonable fees to directors of any
Borrower or any Subsidiary who are not employees of such Borrower or such
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of any
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by any Borrower’s board of directors.
     SECTION 7.10. Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     SECTION 7.11. Amendment of Organizational Documents. No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under its Organization Documents.
     SECTION 7.12. Financial Covenants.
          (a) Consolidated Fixed Charge Coverage Ratio. The Companies will not
permit the Consolidated Fixed Charge Coverage Ratio, determined for any Test
Period ending on October 31, 2007 and each fiscal quarter thereafter, to be less
than 1.50:1.00.

-87-



--------------------------------------------------------------------------------



 



          (b) Consolidated Leverage Ratio. The Companies will not permit the
Consolidated Leverage Ratio, determined for any Test Period ending on any date
during any period set forth below, to be more than the ratio set forth below
opposite such period:

          Period   Ratio  
October 31, 2007, January 31, 2008, April 30, 2008 and July 31, 2008
    3.50:1.00  
October 31, 2008 and each fiscal quarter thereafter
    3.00:1.00  

ARTICLE VIII
Events of Default
     SECTION 8.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:
          (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of five (5) days;
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) days;
          (c) any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;
          (d) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), 6.03 (with respect to a
Loan Party’s existence) or 6.08 or in Article VII;
          (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) five (5) Business Days after the
earlier of knowledge of such breach or notice thereof from the Administrative
Agent if such breach relates to terms or provisions of Section 6.02 (other than
Section 6.02(a)), 6.03 through 6.07, 6.09, 6.10 or 6.12 of this Agreement or
(ii) thirty (30) days after the earlier of knowledge of such breach or notice
thereof from the Administrative Agent if such breach relates to terms or
provisions of any other Section of this Agreement;

-88-



--------------------------------------------------------------------------------



 



          (f) any Loan Party or any Subsidiary shall fail to make any payment
within 10 days (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary, or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary of any Loan Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
          (i) any Loan Party or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (j) any Loan Party or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount of $2,000,000.00 or more (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage) shall be
rendered against any Loan Party or any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary to enforce any such judgment or any Loan Party or
any Subsidiary shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

-89-



--------------------------------------------------------------------------------



 



          (l) an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of a Borrower or
any Subsidiary in an aggregate amount exceeding $1,000,000.00;
          (m) a Change in Control shall occur;
          (n) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document
          (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
          (o) any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty, or any Loan Party shall fail to comply with
any of the terms or provisions of the Guaranty to which it is a party, or any
Loan Party shall deny that it has any further liability under the Guaranty to
which it is a party, or shall give notice to such effect;
          (p) any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;
          (q) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
          (r) any one or more material licenses, permits or authorizations now
or hereafter held by any Loan Party permitting the manufacture and/or sale of
firearms shall be terminated, suspended or revoked or shall not be renewed,
which terminations, suspensions, revocations or failures to renew would,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect; or
          (s) any Loan Party or any Subsidiary shall fail to make any payment
(regardless of amount) in respect of any Cash Management Obligation, Swap
Obligation or Foreign Exchange Obligation, and such failure shall continue
unremedied for a period of five (5) days.
     SECTION 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

-90-



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans and any obligation
of the LC Issuer to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the Borrowers cash collateralize the LC Exposure as
provided in Section 2.09(h); and
     (d) exercise on behalf of itself, the Lenders and the LC Issuer all rights
and remedies available to it, the Lenders, the LC Issuer and the other Secured
Parties under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the LC
Issuer to issue Letters of Credit to be terminated shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligations of the Borrowers to cash collateralize the LC Exposure as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     SECTION 8.03. Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the LC Exposure have automatically been required to be cash
collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations from proceeds of Collateral shall be
applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to any Lender and the LC Issuer (including fees, charges
and disbursements of counsel to the respective Lenders payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts respectively described in this clause Second payable
to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees, Issuance Fees, Unused Revolver Fees, Unused
Acquisition Loan Fees, interest on the Loans, LC Disbursements, LC Borrowings
and other

-91-



--------------------------------------------------------------------------------



 



Obligations, ratably among the Lenders and the LC Issuer in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Disbursements, LC Borrowings, amounts owing under
Cash Management Agreements, the Swap Termination Value of Swap Agreements,
including, without limitation, Foreign Exchange Obligations, ratably among the
Lenders, the LC Issuer and other Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the LC Issuer, to
cash collateralize that portion of LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of breakage, termination, prepayment, yield maintenance
or other amounts owing in respect of any between any Loan Party and any Secured
Party, to the extent such Obligations are permitted hereunder, ratably among
such Secured Parties; and
     Last, the balance, if any, after all of the Obligations then due have been
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.09(h), amounts used to cash collateralize the LC Exposure
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
     Each Loan Party acknowledges the relative rights, priorities and agreements
of the Secured Parties, as set forth in this Agreement, including as set forth
in this Section 8.02.
ARTICLE IX
Administrative Agent
     SECTION 9.01. Appointment and Authority.
          (a) Each of the Lenders and the LC Issuer hereby irrevocably appoints
Toronto Dominion to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.
          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, potential counterparty to

-92-



--------------------------------------------------------------------------------



 



Swap Agreements, including with respect to Foreign Exchange Obligations, and
potential Cash Management Bank) and the LC Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the LC Issuer for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
     SECTION 9.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “ Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     SECTION 9.03. Exculpatory Provisions. Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or by any of its Affiliates in any capacity.

-93-



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Representative or a Lender.
     The Administrative Agent shall not be responsible to the Lenders or any of
their respective Related Parties for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable to the
Lenders or any of their respective Related Parties for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     SECTION 9.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

-94-



--------------------------------------------------------------------------------



 



     SECTION 9.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the LC Issuer and
the Borrower Representative. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders or such successor
shall not have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the LC Issuer appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower
Representative and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Administrative Agent pursuant to this Section shall also
constitute its resignation as LC Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer, (ii) the retiring LC Issuer shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor LC Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such Letters of
Credit.
     SECTION 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the LC Issuer acknowledges that it has, independently and without
reliance upon any Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and

-95-



--------------------------------------------------------------------------------



 



decision to enter into this Agreement. Each Lender and the LC Issuer also
acknowledges that it will, independently and without reliance upon any
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     SECTION 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Administrative Agent, shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Administrative Agent, a Lender or the LC
Issuer hereunder.
     SECTION 9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, any Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
such Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.18
and 10.04) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.18
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the LC Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.

-96-



--------------------------------------------------------------------------------



 



     SECTION 9.10. Collateral and Guaranty Matters. The Lenders and the LC
Issuer irrevocably authorize the Administrative Agent to, and the Administrative
Agent shall, at the request of the Borrower Representative:
          (a) release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) owned by a Loan Party upon release of such Loan Party from its
obligations under its Guaranty pursuant to clause (c) below;
          (b) release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.02(d); and
          (c) release any Loan Party from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Loan Party
continues to be a guarantor in respect of any other Indebtedness of a Borrower
unless and until such Loan Party is (or is being simultaneously) released from
its guaranty with respect to such other Indebtedness.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s, as the case may be,
authority to release or subordinate its interest in particular types or items of
property, or to release any Loan Party from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrowers expense and provided that the
Borrowers shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request in order to
demonstrate compliance with the provisions of this Agreement described above,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the security interest granted under the Collateral Documents, or to release
such Loan Party from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents.
ARTICLE X
Miscellaneous
     SECTION 10.01. Amendments, Etc. Except as otherwise specified in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

-97-



--------------------------------------------------------------------------------



 



          (a) extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, covenant or Default
shall constitute an increase in the Commitment of any Lender);
          (b) (A) change the scheduled final maturity of any Loan, (B) postpone
the date for payment of any principal, interest fees or any other amount payable
hereunder or under any Loan Documents, (C) reduce the amount of, waive or excuse
any such payment or (D) postpone the scheduled date of expiration of any
Commitment, in any case, without the written consent of each Lender directly
affected thereby;
          (c) reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or LC Disbursement, or any fees or other amounts
payable hereunder or under any other Loan Document or change the form or
currency of payment without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (c));
          (d) change Section 2.21 or Section 8.02 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
          (e) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
          (f) change any provision of Section 10.06 in a manner which would
restrict the ability of any Lender to assign any of its rights or obligations
hereunder without the written consent of each Lender;
          (g) other than in a transaction permitted under Section 7.05, except
as otherwise provided in any other Loan Document, release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender;
          (h) other than in a transaction permitted under Section 7.05, except
as otherwise provided in any other Loan Document, release any Subsidiary that is
a Loan Party from the Guaranty without the written consent of each Lender; or
          (i) amend or waive any provision contained in Section 2.17(c) or
(e) without the consent of each Lender.
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii)

-98-



--------------------------------------------------------------------------------



 



the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitments of such Lender may not be increased or extended without the consent
of such Lender.
     If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by this
Section 10.01, the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then the Borrowers shall have the right to replace all non-consenting Lenders
required to obtain such consent with one or more Eligible Assignees in
accordance with Section 10.13, so long as at the time of such replacement each
such new Lender consents to the proposed change, waiver, discharge or
termination.
     Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable law.
     Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.
     SECTION 10.02. Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

-99-



--------------------------------------------------------------------------------



 



  (i)   if to the Administrative Agent at:         Toronto Dominion (Texas) LLC
31 West 52nd Street, 19th Floor
New York, New York 10019
Attention: Stephen Wannamaker and Manager Agency Services
Facsimile No: (212) 827-7232 (with a copy to (416) 307-3826)         with a copy
to:         Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
Attention: Mark Fogel
Facsimile No.: 617-227-4420     (iii)   if to any Loan Party, to the Borrower
Representative at:         Smith & Wesson Holding Corporation
c/o Smith & Wesson Corp.
2100 Roosevelt Avenue
Springfield, MA 01102-2208
Attention: John A. Kelly, Chief Financial Officer
Facsimile No: 413-739-8528         with a copy to:         Greenberg Traurig,
LLP
2375 E. Camelback Road
Suite 700
Phoenix, AZ 85016
Attention: Karl A. Freeburg
Facsimile No.: 602-445-8100     (iv)   if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified below
its signature to this Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the

-100-



--------------------------------------------------------------------------------



 



Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender or the LC Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower Representative may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE INTRALINKS OR OTHER ELECTRONIC DOCUMENT POSTING
PLATFORM THAT MAY BE USED BY THE ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF ANY MATERIALS OR INFORMATION REGARDING THE BORROWERS (THE
“BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or any Lender, the LC
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of any Agent Party; provided, however, that in no event shall
any Agent Party have any liability to any Loan Party, any Lender, the LC Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of any Borrower, the Administrative
Agent and the LC Issuer may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower
Representative, the Administrative Agent and the LC Issuer.

-101-



--------------------------------------------------------------------------------



 



          (e) Reliance by Administrative Agent, the LC Issuer, the
Administrative Agent and Lenders. The Administrative Agent, the LC Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing or Conversion Notices) purportedly given by or on behalf of
the Borrower Representative even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent the LC Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower Representative. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     SECTION 10.03. No Waiver; Cumulative Remedies. No failure by the
Administrative Agent, any Lender, the LC Issuer or any other Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     SECTION 10.04. Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and one local counsel per jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the LC Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the LC Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the LC
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit and (iv) all reasonable fees, charges and
disbursements of one separate counsel for all Lenders in connection with the
enforcement of this Agreement and the other Loan Documents, including during any
workout or restructuring.
          (b) Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify Administrative Agent (and any sub-agent
thereof), each Lender and the LC Issuer and each related party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims,

-102-



--------------------------------------------------------------------------------



 



damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the LC Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release or threatened release of Hazardous Material on, at, under or from any
property owned, leased, operated or used by any Borrower or any of the
Subsidiaries, or any environmental claim related in any way to any Borrower or
any of the Subsidiaries, or (iv) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its Affiliates and the respective officers,
directors, employees, attorneys, agents and advisors of such Indemnitee and its
Affiliates or (y) result from a claim brought by any Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, and provided further that
Article III (instead of this Section 10.04) shall govern indemnity with respect
to the matters addressed in such Article.
          (c) Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it to Administrative Agent (or any
sub-agent thereof), the LC Issuer, or any related party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the LC Issuer or such Related Party, as the case may be, such
Lender’s pro rata share of the Total Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the LC
Issuer, in its capacity as such, or against any related party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the LC
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.20(e).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the

-103-



--------------------------------------------------------------------------------



 



proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (e) Payments. All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the LC Issuer, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     SECTION 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the LC Issuer or any
Lender, or the Administrative Agent, the LC Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer, or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief law (including, without limitation, the US
Bankruptcy Code) or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender, the LC Issuer and each other
Secured Party severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders, the LC Issuer
and the other Secured Parties under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     SECTION 10.06. Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section 10.06, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section 10.06, (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related

-104-



--------------------------------------------------------------------------------



 



Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 10.06(b), participations in LC Exposure)
at the time owing to it); provided that

  (i)   except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitments or the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment, is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than the lesser of (x) $1.0 million and (y) all
Commitments and Loans held by the assigning Lender with respect to Commitments
and Loans unless, in each case, the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;     (ii)   each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Loans on
a non-pro rata basis;     (iii)   Required Consents. No consent shall be
required for any assignment by a Lender except to the extent required by this
subsection (b)(iii):

  (A)   the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

-105-



--------------------------------------------------------------------------------



 



  (B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment, Real Estate Commitment or Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) any Term Loan or Real
Estate Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and     (C)   the consent of the LC Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

  (iv)   the parties of each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.02, 3.03(a), 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver the applicable Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section 10.06.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive

-106-



--------------------------------------------------------------------------------



 



in the absence of manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by only the Borrowers
and by any Lender (with respect to itself only) at any reasonable time and from
time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in LC Exposure); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
provided that such Lender may agree that it will not, without the consent of
such Participant, agree to any amendment, modification or waiver described
Section 10.01(b) or (c), to the extent affecting such Participant.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(b) or
(c) that affects such Participant. Subject to subsection (e) of this Section,
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.02, 3.03(a) and 3.05 (subject to the requirements of those sections)
to the same extent as if it were a Lender and had acquired its interest by
assignment Pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.02 or 3.03(a) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent (not to be
unreasonably withheld or delayed); provided that, for purposes of this clause
(e), entering into this Agreement or other Loan Document shall not be construed
as providing such consent, or the right to a greater payment results from a
Change in Law after the Participant becomes a Participant with respect to such
participation. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a copy of each participation and each
Participant to which the Borrowers have so consented, from time to time (the
“Participant Register”). The entries in the Participant Register shall be
conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as a
Participant hereunder for all purposes of this Agreement. The Participant
Register shall be

-107-



--------------------------------------------------------------------------------



 



available for inspection by only the Borrowers and by any Lender (with respect
to its participations only) at any reasonable time and from time to time upon
reasonable prior notice.
          (f) Certain Pledges. Any Lender may, without the consent of any Loan
Party or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including
(i) any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     SECTION 10.07. Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, trustees, employees, agents, advisors and
representatives, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent or such Lender,
unless prohibited by any Law, shall use reasonable efforts to notify the
Borrowers in advance of any disclosure pursuant to this clause (c) but only to
the extent reasonably practicable under the circumstances and on the
understanding that neither the Administrative Agent nor any Lender shall incur
any liability for failure to give such notice, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement with any Borrower or any Subsidiary, (g) with
the consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

-108-



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrowers or any Subsidiary relating to any Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the LC Issuer
acknowledges that (a) the Information may include material non-public
information concerning a Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the LC Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the LC Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
LC Issuer, irrespective of whether or not such Lender or the LC Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

-109-



--------------------------------------------------------------------------------



 



     SECTION 10.10. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
(including, without limitation, by PDF) shall be effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 10.11. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     SECTION 10.12. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 10.13. Replacement of Lenders. If any Lender requests compensation
under Section 3.02, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, and such amounts or compensation do not affect Lenders
generally, or if any Lender is a Defaulting Lender or a non-consenting Lender as
provided in Section 10.01, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
          (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

-110-



--------------------------------------------------------------------------------



 



          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursement, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.03(a)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.02 or payments required to be made pursuant to
Section 3.05, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     SECTION 10.14. Governing Law, Jurisdiction, Etc.(a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING, BUT NOT LIMITED TO, SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
          (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR

-111-



--------------------------------------------------------------------------------



 



PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     SECTION 10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 10.16. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.
     SECTION 10.17. Judgment Currency. If for the purpose of obtaining judgment
in any court it is necessary to convert an amount due hereunder in the currency
in which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Loan Party agrees that its obligation in respect of any Original Currency
due from it hereunder or under any other Loan Document to which it is party
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in

-112-



--------------------------------------------------------------------------------



 



accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or that could have
been so purchased is less than the amount originally due in the Original
Currency, each Loan Party agrees as a separate obligation and notwithstanding
any such payment or judgment to indemnify the Administrative Agent and the
Lenders against such loss. The term “rate of exchange” in this Section 10.17
means the spot rate at which the Administrative Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.
     SECTION 10.18. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each of the Transactions contemplated hereby, each Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and its
Affiliates, on the one hand, and the Administrative Agent, on the other hand,
and the Borrowers are capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) the Administrative Agent has not assumed and will not assume an
advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent has advised or is currently advising any Borrower or any of its Affiliates
on other matters) and the Administrative Agent has no obligation to any Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and theirs Affiliates, and the Administrative Agent has no obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent has not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrowers hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty.
[Signature Page Follows]

-113-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            Borrowers:

SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John A. Kelly       John A. Kelly        Chief Financial Officer
and Treasurer        SMITH & WESSON CORP.
      By:   /s/ John A. Kelly       John A. Kelly        Chief Financial Officer
and Treasurer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John A. Kelly       John A. Kelly        Vice President and
Treasurer     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Agent:


TORONTO DOMINION (TEXAS) LLC as
Administrative Agent
      By:   /s/ Ian Murray       Name:   Ian Murray       Title:   Authorized
Signatory     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Lenders:

TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Ian Murray       Print Name:   Ian Murray       Title:  
Authorized Signatory        TD BANKNORTH, N.A.
      By:   /s/ Maria P. Goncalves       Name:   Maria P. Goncalves       
Title:   Senior Vice President        RBS CITIZENS, NATIONAL ASSOCIATION
      By:   /s/ Daniel Bernard       Daniel Bernard        Senior Vice
President     

[Signature Page to Credit Agreement]

 